Exhibit 10.8

Execution Version

 

 

 

Published Deal CUSIP Number: 46014RAN7

Published Facility CUSIP Number: 46014RAP2

AMENDED AND RESTATED CREDIT AGREEMENT

among

GRAPHIC PACKAGING INTERNATIONAL, LLC,

as Borrower

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of January 1, 2018

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

BNP PARIBAS SECURITIES CORP.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

     1  

1.1

  

Defined Terms

     1  

1.2

  

Other Definitional Provisions

     34  

1.3

  

Times of Day

     35  

1.4

  

Limited Conditionality Acquisitions and Financial Covenants

     35  

SECTION 2. AMOUNT AND TERMS OF LOANS

     35  

2.1

  

The Loans

     35  

2.2

  

Conversions and Continuations of Loans

     35  

2.3

  

Repayment of Loans; Evidence of Debt

     37  

SECTION 3. [RESERVED]

     38  

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

     38  

4.1

  

Interest Rates and Payment Dates

     38  

4.2

  

Optional and Mandatory Prepayments

     39  

4.3

  

Administrative Agent’s Fee; Other Fees

     41  

4.4

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

     41  

4.5

  

Inability to Determine Interest Rate

     42  

4.6

  

Payments Generally; Administrative Agent’s Clawback

     43  

4.7

  

Illegality

     44  

4.8

  

Requirements of Law

     44  

4.9

  

Taxes

     46  

4.10

  

Indemnity

     53  

4.11

  

Certain Rules Relating to the Payment of Additional Amounts

     54  

SECTION 5. REPRESENTATIONS AND WARRANTIES

     55  

5.1

  

Financial Condition

     55  

5.2

  

No Change; Solvent

     56  

5.3

  

Existence; Compliance with Law

     56  

5.4

  

Power; Authorization; Enforceable Obligations

     56  

5.5

  

No Legal Bar

     57  

5.6

  

No Material Litigation

     57  

5.7

  

No Default

     57  

5.8

  

Ownership of Property; Liens

     57  

5.9

  

Intellectual Property

     58  

5.10

  

No Burdensome Restrictions

     58  

5.11

  

Taxes

     58  

5.12

  

Federal Regulations

     58  

5.13

  

ERISA

     58  



--------------------------------------------------------------------------------

5.14

  

Collateral

     59  

5.15

  

Investment Company Act; Other Regulations

     59  

5.16

  

Subsidiaries

     60  

5.17

  

[Reserved]

     60  

5.18

  

Environmental Matters

     60  

5.19

  

No Material Misstatements

     61  

5.20

  

Labor Matters

     62  

5.21

  

[Reserved]

     62  

5.22

  

EEA Financial Institutions

     62  

5.23

  

Borrower ERISA Status

     62  

SECTION 6. CONDITIONS PRECEDENT

     62  

6.1

  

Conditions to Effectiveness

     62  

SECTION 7. AFFIRMATIVE COVENANTS

     62  

7.1

  

Financial Statements

     63  

7.2

  

Certificates; Other Information

     64  

7.3

  

Payment of Obligations

     66  

7.4

  

Conduct of Business and Maintenance of Existence

     66  

7.5

  

Maintenance of Property; Insurance

     66  

7.6

  

Inspection of Property; Books and Records; Discussions

     67  

7.7

  

Notices

     67  

7.8

  

Environmental Laws

     68  

7.9

  

After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral

     69  

7.10

  

Approvals and Authorizations

     72  

7.11

  

Conditions Subsequent

     72  

SECTION 8. NEGATIVE COVENANTS

     72  

8.1

  

Financial Covenants

     72  

8.2

  

Limitation on Indebtedness

     73  

8.3

  

Limitation on Liens

     77  

8.4

  

[Reserved]

     80  

8.5

  

Limitation on Fundamental Changes

     80  

8.6

  

Limitation on Sale of Assets

     81  

8.7

  

Limitation on Restricted Payments

     83  

8.8

  

Limitation on Investments, Loans and Advances

     85  

8.9

  

Limitations on Certain Acquisitions

     87  

8.10

  

[Reserved]

     87  

8.11

  

Limitation on Sale and Leaseback Transactions

     87  

8.12

  

[Reserved]

     87  

8.13

  

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

     87  

8.14

  

Limitation on Changes in Fiscal Year

     88  

8.15

  

Limitation on Negative Pledge Clauses

     88  

8.16

  

Limitation on Lines of Business

     89  



--------------------------------------------------------------------------------

8.17

  

Limitations on Currency and Commodity Hedging Transactions

     89  

SECTION 9. EVENTS OF DEFAULT

     90  

SECTION 10. ADMINISTRATIVE AGENT

     94  

10.1

  

Appointment and Authority

     94  

10.2

  

Rights as a Lender

     94  

10.3

  

Exculpatory Provisions

     94  

10.4

  

Reliance by Administrative Agent

     95  

10.5

  

Delegation of Duties

     96  

10.6

  

Resignation of Administrative Agent

     96  

10.7

  

No Other Duties, Etc.

     97  

10.8

  

Administrative Agent May File Proofs of Claim; Credit Bidding

     97  

10.9

  

Collateral and Guaranty Matters

     98  

10.10

  

Other Secured Parties

     99  

10.11

  

Lender ERISA Status

     100  

SECTION 11. MISCELLANEOUS

     102  

11.1

  

Amendments and Waivers

     102  

11.2

  

Notices; Effectiveness; Electronic Communication

     105  

11.3

  

No Waiver; Cumulative Remedies

     107  

11.4

  

Survival of Representations and Warranties

     107  

11.5

  

Payment of Expenses and Taxes

     108  

11.6

  

Successors and Assigns

     110  

11.7

  

Sharing of Payments by Lenders

     115  

11.8

  

Non-Reliance on Administrative Agent and Other Lenders

     115  

11.9

  

Judgment

     116  

11.10

  

Right of Set-Off

     116  

11.11

  

Counterparts

     117  

11.12

  

Severability

     117  

11.13

  

Integration

     117  

11.14

  

GOVERNING LAW

     117  

11.15

  

Submission To Jurisdiction; Waivers

     117  

11.16

  

No Advisory or Fiduciary Responsibility

     118  

11.17

  

WAIVER OF JURY TRIAL

     118  

11.18

  

Confidentiality

     119  

11.19

  

Existing Credit Agreement Amended and Restated; Designation

     119  

11.20

  

USA PATRIOT Act Notice

     120  

11.21

  

Electronic Execution of Assignments and Certain Other Documents

     120  

11.22

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     121  



--------------------------------------------------------------------------------

SCHEDULES

 

A

  

Administrative Agent’s Office, Certain Addresses for Notices

B

  

Immaterial Subsidiaries

2.1

  

Applicable Percentages

5.2

  

Material Adverse Effect Disclosure

5.4

  

Consents Required

5.6

  

Litigation

5.8

  

Real Property

5.9

  

Intellectual Property Claims

5.16

  

Subsidiaries

5.18

  

Environmental Matters

7.11

  

Conditions Subsequent

8.2(j)

  

Permitted Indebtedness

8.3(j)

  

Permitted Liens

8.6(i)

  

Permitted Asset Sales

8.8(c)

  

Permitted Investments

11.6(f)

  

Voting Participants

EXHIBITS

 

A   

Form of Note

B   

Form of Mortgage

C   

Form of U.S. Tax Compliance Certificate

D   

Form of Assignment and Assumption

E   

Form of Solvency Certificate

F   

Form of Prepayment Option Notice

G   

Form of Loan Notice

H   

[Reserved]

I   

[Reserved]

J   

[Reserved]

K   

[Reserved]

L   

Form of Notice of Loan Prepayment

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 1, 2018 and effective
as of the Effective Date, among GRAPHIC PACKAGING INTERNATIONAL, LLC, a Delaware
limited liability company (the “Borrower” or the “Company”), the several banks
and other financial institutions from time to time parties to this Agreement
(the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).

The parties hereto hereby agree as follows:

WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”) and
Bank of America, N.A., as administrative agent, entered into that certain Credit
Agreement dated as of December 8, 2017 (as in effect on the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders made
available to IPC term loans in an aggregate principal amount equal to
$660,000,000 (the “Existing Term Loans”), which Existing Term Loans were assumed
by the Borrower pursuant to the Assumption Agreement in connection with the
Partnership Transaction;

WHEREAS, in consideration of the consent by the Administrative Agent and the
Lenders to the assumption by the Borrower of the Existing Term Loans, the
parties have agreed to amend and restate the Existing Credit Agreement as set
forth herein and for the Loan Parties to grant Liens on the Collateral for the
benefit of the Secured Parties as contemplated hereby;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Acceleration”: as defined in subsection 9(e).

“Accounts”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Accounts of such Persons, whether now existing
or existing in the future, including, without limitation, (a) all accounts
receivable of such Person (whether or not specifically listed on schedules
furnished to the Administrative Agent), including, without limitation, all
accounts created by or arising from all of such Person’s sales of goods or
rendition of services made under any of its trade names, or through any of its
divisions, (b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including, without limitation, returned or repossessed goods, (d) all reserves
and credit balances held by such Person with respect to any such accounts
receivable of any Obligors, (e) all letters of credit, guarantees or collateral
for any of the foregoing and (f) all insurance policies or rights relating to
any of the foregoing.

“Act”: as defined in subsection 11.20.



--------------------------------------------------------------------------------

“Additional Notes”: the collective reference to any bonds, high yield notes or
other similar Indebtedness issued or incurred pursuant to subsection 8.2(c),
(d), (e)(ii) or (e)(iii).

“Adjustment Date”: each date on or after April 1, 2018 that is the second
Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(a)
with respect to such fiscal period.

“Administrative Agent”: as defined in the introductory paragraph hereto.

“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule A, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Eurocurrency Loans”: as defined in subsection 4.7.

“Affected Eurocurrency Rate”: as defined in subsection 4.5.

“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of the definition of “Synthetic Purchase Agreement”, “Affiliate” shall mean, as
to any Person, any other Person (other than a Subsidiary) which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of the above proviso, “control” of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors of such Person
(“Voting Stock”) or (b) direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise; provided, however,
that neither IPC nor its Affiliates shall constitute an Affiliate of Holding or
any Subsidiary thereof hereunder unless such Persons own or control, in the
aggregate, 30% or more of the Voting Stock of Holding or any Subsidiary thereof.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to Holding or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.

 

2



--------------------------------------------------------------------------------

“Applicable Margin”: the rate per annum is determined as follows: during the
period from the Effective Date until the first Adjustment Date, the Applicable
Margin shall equal (A) with respect to Base Rate Loans, 0.50% per annum and
(B) with respect to Eurocurrency Loans, 1.50% per annum. The Applicable Margins
will be adjusted on each subsequent Adjustment Date to the applicable rate per
annum set forth under the heading “Applicable Margin for Base Rate Loans” or
“Applicable Margin for Eurocurrency Loans” on the applicable Pricing Grid which
corresponds to the Consolidated Total Leverage Ratio determined from the
financial statements and compliance certificate relating to the end of the
fiscal quarter immediately preceding such Adjustment Date; provided that in the
event that the financial statements required to be delivered pursuant to
subsection 7.1(a) or 7.1(b), as applicable, and the related compliance
certificate required to be delivered pursuant to subsection 7.2(a), are not
delivered when due, then

(i) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered (without
giving effect to any applicable cure period) and the Applicable Margin increases
from that previously in effect as a result of the delivery of such financial
statements, then the Applicable Margin during the period from the date upon
which such financial statements were required to be delivered (without giving
effect to any applicable cure period) until the date upon which they actually
are delivered shall, except as otherwise provided in clause (iii) below, be the
Applicable Margin as so increased;

(ii) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered and the
Applicable Margin decreases from that previously in effect as a result of the
delivery of such financial statements, then such decrease in the Applicable
Margin shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and

(iii) if such financial statements and certificate are not delivered prior to
the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, (x) the Applicable Margin shall be 1.00% per annum,
in the case of Base Rate Loans, and 2.00% per annum, in the case of Eurocurrency
Loans (it being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Section 9).

In addition, at all times while an Event of Default shall have occurred and be
continuing, the Applicable Margin shall not decrease from that previously in
effect as a result of the delivery of such financial statements and certificate.

“Applicable Percentage”: the percentage (carried out to the ninth decimal place)
of the Facility represented by such Lender’s Loans at such time.

 

3



--------------------------------------------------------------------------------

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and BNP
Paribas Securities Corp., each in its capacity as joint lead arranger.

“Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including, without limitation, through a Sale and Leaseback
Transaction) (a “Disposition”) by the Borrower or any of its Subsidiaries, in
one or a series of related transactions, of any real or personal, tangible or
intangible, property (including, without limitation, Capital Stock) of the
Borrower or such Subsidiary to any Person (other than to the Borrower or any
Subsidiary Guarantor).

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by subsection 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and the Borrower.

“Assumption Agreement”: the Novation and Assumption Agreement, dated as of the
Partnership Closing Date, among the Borrower, IPC and the Administrative Agent,
pursuant to which the Borrower assumed all of the rights and obligations of IPC
as borrower under the Existing Credit Agreement, including the Existing Term
Loans.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America”: Bank of America, N.A. and its successors.

“Base Rate”: for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based

 

4



--------------------------------------------------------------------------------

upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include “plan assets” (as defined by ERISA
Section 3(42)) of any such “employee benefit plan” or “plan”.

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

“Bond Prepayment”: as defined in subsection 8.13(a).

“Book Manager”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
BNP Paribas Securities Corp., each in its capacity as joint bookrunner.

“Borrower”: as defined in the introductory paragraph hereto.

“Borrower Materials”: as defined in subsection 7.2.

“Borrower Obligations”: the collective reference to all obligations and
liabilities of the Borrower and the other Loan Parties in respect of the unpaid
principal of and interest on (including, without limitation, interest accruing
after the maturity of the Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or any other Loan Party, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
and the other Loan Parties to the Secured Parties, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
the Loans, the other Loan Documents, any Secured Hedge Agreement, any Secured
Cash Management Agreement, or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, amounts payable in connection with any Secured Cash
Management Agreement, or a termination

 

5



--------------------------------------------------------------------------------

of any transaction entered into pursuant to a Secured Hedge Agreement, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements of counsel to the Administrative Agent or any
other Secured Party that are required to be paid by any Loan Party pursuant to
the terms of this Agreement or any other Loan Document).

“Building”: as defined in Section 208.25 of Regulation H of the Board.

“Business Day”: any day other than a Saturday, Sunday or other day on which the
Federal Reserve Bank of New York is closed for business and, if such day relates
to any interest rate setting as to a Eurocurrency Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities issued or fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof and/or mutual
funds investing primarily in such securities, (b) time deposits, certificates of
deposit or bankers’ acceptances of (i) any Lender or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 and the commercial paper of
the holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor’s Financial Services LLC (a subsidiary of The McGraw-Hill
Companies, Inc.) or any successor rating agency (“S&P”) or at least P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. or any successor rating
agency (“Moody’s”) (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by the Administrative Agent in its reasonable judgment), (c) commercial
paper rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of such other nationally recognized rating agency as
shall be approved by the Administrative Agent in its reasonable judgment), (d)
investments in money market funds complying with the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act, and
(e) investments similar to any of the foregoing denominated in foreign
currencies approved by the Board of Directors of the Borrower (or Board of
Directors of Holding, as appropriate), in each case provided in clauses (a),
(b), (c) and (e) above only, maturing within twelve months after the date of
acquisition.

“Cash Management Agreement”: any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.

 

6



--------------------------------------------------------------------------------

“Cash Management Bank”: any Person that, (a) at the time it enters into a Cash
Management Agreement with a Loan Party, is or concurrently therewith becomes a
Lender or an Affiliate of a Lender, or (b) at the time it (or its Affiliate)
becomes a Lender on the Effective Date, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if, in either case, such Person ceases to be a
Lender or such Person’s Affiliate ceased to be a Lender).

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall be the “beneficial owner” of shares of Voting Stock having
more than 35% of the total voting power of all outstanding shares of Holding;
(b) Holding shall cease to own, directly or indirectly, at least 65% of the
Capital Stock of the Borrower (or any successor to the Borrower permitted
pursuant to subsection 8.5); (c) the Board of Directors of Holding shall cease
to consist of a majority of the Continuing Directors; or (d) a “Change of
Control” as defined in any Indenture under which any Existing Notes or
Additional Notes are then outstanding; as used in this paragraph “Voting Stock”
shall mean shares of Capital Stock entitled to vote generally in the election of
the Board of Directors.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Release Date” means (a) the date, after the Effective Date, or
(b) the date, after each Collateral Re-Pledge Date, in each case, on which the
Debt Ratings shall reach at least (i) BBB- by S&P and Ba1 by Moody’s or (ii) BB+
by S&P and Baa3 by Moody’s, in each case with a “stable” or “positive” outlook.

“Collateral Release Period”: any period from and including the Collateral
Release Date to the Collateral Re-Pledge Date, if any, or, if no Collateral
Re-Pledge Date has occurred, the Termination Date.

“Collateral Re-Pledge Date”: the date, after any Collateral Release Date, on
which (a) either of the Debt Ratings, as determined by either S&P or Moody’s,
shall be BB or lower or Ba2 or lower, respectively, (b) the Debt Ratings, as
determined by both S&P and Moody’s, shall be BB+ or lower and Ba1 or lower,
respectively, or (c) the Borrower only has one, or does not have any, Debt
Ratings.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

7



--------------------------------------------------------------------------------

“Company”: as defined in the introductory paragraph hereto.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Indebtedness/Securitization”: at the date of determination
thereof, the sum (without duplication) of (a) Consolidated Long Term Debt, plus
(b) Consolidated Short Term Debt, plus the then outstanding aggregate net
proceeds of Receivables then held by one or more Receivables Entities pursuant
to one or more Permitted Securitization Transactions then in effect in excess of
the Dollar Equivalent of $300,000,000.

“Consolidated Interest Expense”: for any period, an amount equal to (a) interest
expense (accrued and paid or payable in cash for such period, but in any event
excluding any amortization or write off of financing costs) on Indebtedness of
the Borrower and its consolidated Subsidiaries for such period minus
(b) interest income (accrued and received or receivable in cash for such period)
of the Borrower and its consolidated Subsidiaries for such period, in each case
determined on a consolidated basis in accordance with GAAP; provided that in the
event of the consummation of any Permitted Securitization Transaction,
“Consolidated Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Permitted Securitization Transaction.

“Consolidated Interest Expense Ratio”: for any Test Period, the ratio of
(a) EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Consolidated Long Term Debt”: at the date of determination thereof, all long
term Indebtedness of the Borrower and its consolidated Subsidiaries as
determined on a consolidated basis in accordance with GAAP and as disclosed on
the Borrower’s consolidated balance sheet.

“Consolidated Net Income”: for any period, (a) net income of the Borrower and
its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP plus (b) any non-cash expense, charge or cost
(other than depreciation expense and amortization of intangible asset expense
but in any event including any impairment charge or write-down of other assets)
minus (c) any non-cash gain increasing Consolidated Net Income for such period.

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Indebtedness/Securitization, as of such date of
determination excluding therefrom all Consolidated Indebtedness/Securitization
that is either unsecured or, if secured, the Liens securing same are expressly
subordinated to the Liens securing the Obligations on terms satisfactory to the
Administrative Agent to (b) EBITDA for the Test Period most recently ended on or
before such date; provided that the Borrower shall be permitted to subtract from
the amount of Consolidated Indebtedness/Securitization in clause (a) above up to
$125,000,000 of Unencumbered Cash and Cash Equivalents of the Borrower and its
Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Consolidated Short Term Debt”: at the date of determination thereof, all short
term Indebtedness of the Borrower and its consolidated Subsidiaries as
determined on a consolidated basis in accordance with GAAP and as disclosed on
the Borrower’s consolidated balance sheet.

“Consolidated Tangible Assets”: at the date of determination thereof, the
difference of (a) the consolidated total assets of the Borrower and its
consolidated Subsidiaries as determined on a consolidated basis in accordance
with GAAP as of the end of the most recent fiscal quarter for which an
Adjustment Date has occurred minus (b) the intangible assets (including, without
limitation, customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs) of the
Borrower and its consolidated Subsidiaries as determined on a consolidated basis
in accordance with GAAP as of the end of the most recent fiscal quarter for
which an Adjustment Date has occurred.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) Consolidated Indebtedness/Securitization as of such date to (b) EBITDA
for the Test Period most recently ended on or before such date; provided that
the Borrower shall be permitted to subtract from the amount of Consolidated
Indebtedness/Securitization in clause (a) above up to $125,000,000 of (or,
solely for the purpose of calculating the Consolidated Total Leverage Ratio for
the determination of the maximum aggregate amount of Restricted Payments
permitted pursuant to subsection 8.7(i) (the “RP Calculation”), on a pro forma
basis after giving effect to the making of the proposed Restricted Payment, 100%
of) Unencumbered Cash and Cash Equivalents of the Borrower and its Subsidiaries.

“Continuing Directors”: the directors of Holding on the Effective Date, and each
other director if, in each case, such other director’s nomination for election
to the Board of Directors of Holding is recommended or approved by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control”: other than for purposes of the proviso to the definition of
“Affiliate”, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Credit Extension”: the borrowing of the Loans.

 

9



--------------------------------------------------------------------------------

“Debt Rating”: (a) the corporate family debt rating of the Borrower, as
determined by Moody’s or (b) the corporate family debt rating of the Borrower,
as determined by S&P, as applicable.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.

“Default Notice”: as defined in subsection 9(e).

“Default Rate”: an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, then applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Loan and interest
with respect thereto, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum.

“Designated Borrower”: any Subsidiary of the Borrower that is or becomes a
“Designated Borrower” pursuant to (and as defined in) the GPI Credit Agreement
as in effect on the Effective Date.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory that is, or whose government is, the subject of Sanctions
(currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Disposition”: as defined in the definition of the term “Asset Sale” in this
subsection 1.1.

“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change of Control or other similar event
described under such terms as a “change of control,” or an Asset Sale)
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is convertible or exchangeable for Indebtedness or
Disqualified Stock or (iii) is redeemable at the option of the holder thereof
(other than following the occurrence of a Change of Control or other similar
event described under such terms as a “change of control,” or an Asset Sale), in
whole or in part, in each case on or prior to the Facility Termination Date.

“Dollar Equivalent”: (a) with respect to any amount denominated in Dollars, such
amount, and (b) with respect to any amount denominated in any currency other
than Dollars, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, at such time on the basis of the spot rate customarily
used by the Administrative Agent for the purchase of Dollars with such
alternative currency.

 

10



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower which is not a Foreign
Subsidiary.

“EBITDA”: for any period, Consolidated Net Income for such period adjusted to
exclude from the determination of “Consolidated Net Income” the following items
(without duplication) of income or expense to the extent that such items are
included in the determination of “Consolidated Net Income”: (a) Consolidated
Interest Expense, (b) any non-cash expenses and charges, (c) total income tax
expense, (d) depreciation expense, (e) the expense associated with amortization
of intangible and other assets (including amortization or other expense
recognition of any costs associated with asset write-ups in accordance with
Statement of Financial Accounting Standards No. 141 and 142), (f) non-cash
provisions for reserves for discontinued operations, (g) any extraordinary,
unusual and/or non-recurring gains, losses, charges, expenses, debits or credits
(including, but not limited to, integration costs, restructuring costs
(including plant closing and severance costs), plant start-up costs, employee
relocation costs, and new system design and implementation costs), (h) any gain
or loss associated with the sale or write-down of assets not in the ordinary
course of business, (i) any income or loss accounted for by the equity method of
accounting (except, in the case of income, to the extent of the amount of cash
dividends or cash distributions paid to the Borrower or any of its Subsidiaries
by the entity accounted for by the equity method of accounting), (j) litigation
costs and expenses for non-ordinary course litigation, (k) all transaction costs
and expenses (including retention, completion or transaction bonuses paid to key
employees) incurred in connection with any capital markets transaction including
any acquisition or other investment, issuance of equity or debt transaction or
disposition of assets, whether or not such transaction is ultimately
consummated, (l) losses or gains on any discontinued operations, (m) the
write-off of financing costs and other costs associated with, or premiums paid
in connection with, the early extinguishment of indebtedness, (n) any foreign
currency transaction gains, (o) to the extent covered by insurance, expenses
with respect to liability or casualty events or business interruption and
(p) any unrealized gain or loss with respect to payment obligations pursuant to
(i) Interest Rate Protection Agreements or (ii) Permitted Hedging Arrangements
pertaining to foreign currency transactions. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Senior Secured
Leverage Ratio or the Consolidated Total Leverage Ratio, (i) if at any time
during such Reference Period the Borrower or any of its Subsidiaries shall have
made any Material Disposition, the EBITDA for such Reference Period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period the
Partnership Transaction shall have been consummated or the Borrower or any of
its Subsidiaries shall have made a Material Acquisition, EBITDA for such
Reference Period

 

11



--------------------------------------------------------------------------------

shall be calculated after giving pro forma effect thereto making adjustments
that are either (A) in accordance with Regulation S-X or (B) otherwise address
anticipated costs savings or synergies relating to any such transaction (which
costs savings or synergies shall be limited to the extent reasonably anticipated
to be realized and supportable in the good faith judgment of the Borrower and
actions necessary for realization thereof have been taken or are to be taken
within 18 months of the applicable transaction) as determined in good faith by
the chief financial officer or treasurer of the Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
in each case, as if such transaction occurred on the first day of such Reference
Period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (x) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock (or other ownership
interests) of a Person and (y) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock (or other ownership interests) of a Person and (y) yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $10,000,000.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under subsections 11.6(b)(iii), (v), (vi) and (vii) (subject to such consents,
if any, as may be required under subsection 11.6(b)(iii)).

“Elevated Ratio Period”: as defined in subsection 7.1(a).

“Environmental Costs”: any and all costs or expenses (including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments,

 

12



--------------------------------------------------------------------------------

judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any violation of,
noncompliance with or liability under any Environmental Laws or any orders,
requirements, demands, or investigations of any person related to any
Environmental Laws. Environmental Costs include any and all of the foregoing,
without regard to whether they arise out of or are related to any past, pending
or threatened proceeding of any kind.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurocurrency Base Rate”: as defined in the definition of “Eurocurrency Rate.”

“Eurocurrency Loans”: a Loan that bears interest at a rate based on clause
(a) of the definition of “Eurocurrency Rate”.

“Eurocurrency Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurocurrency Rate =

   Eurocurrency Base Rate      

 

      1.00 – Eurocurrency Reserve Percentage   

Where,

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

13



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. The Administrative Agent does not
warrant, nor accept responsibility, nor shall it have any liability with respect
to the administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Loan shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Subsidiary”: (a) any Subsidiary of which the Borrower owns, directly
or indirectly through one or more Wholly Owned Subsidiaries, less than 90% of
the Capital Stock of such Subsidiary, (b) any Subsidiary that is prohibited by
applicable law from guaranteeing the Obligations, (c) any Insignificant
Subsidiary and (d) any Immaterial Subsidiary; provided that in no event shall
any Subsidiary that is an issuer of, or a guarantor of, the Existing GPI
Facilities, any Existing Notes or any Additional Notes (other than an
Insignificant Subsidiary or an Immaterial Subsidiary) be an Excluded Subsidiary.

 

14



--------------------------------------------------------------------------------

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Subsidiary Guarantor with respect to, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any Guarantee
Obligation with respect thereto) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to subsection 9.17 of the Guarantee and Collateral Agreement and
any other “keepwell, support or other agreement” for the benefit of such
Subsidiary Guarantor and any and all guarantees of such Subsidiary Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guarantee Obligation of
such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee Obligation or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing GPI Facilities”: credit facilities under the GPI Credit Agreement.

“Existing Note Indentures”: the collective reference to the following: (a) the
2013 Senior Notes Indenture, (b) the 2014 Senior Notes Indenture and (c) the
2016 Senior Notes Indenture, and, in each case, any refinancing, replacement, or
substitution thereof, in whole or in part in accordance with subsection 8.2 or
8.13.

“Existing Lenders”: as defined in the recitals hereto.

“Existing Notes”: the collective reference to the following: (a) the 2013 Senior
Notes, (b) the 2014 Senior Notes and (c) the 2016 Senior Notes, and, in each
case, any refinancing, replacement, or substitution thereof, in whole or in part
in accordance with subsection 8.2 or 8.13.

“Existing Term Loans”: as defined in the introductory paragraph hereto.

“Facility”: at any time, the term loan facility provided in this Agreement in
the aggregate amount of the Loans of all Lenders outstanding at such time.

“Facility Termination Date”: the date as of which all Obligations have been paid
in full (other than (x) contingent indemnification obligations and
(y) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank have been made).

 

15



--------------------------------------------------------------------------------

“Farm Credit Lender”: a lending institution chartered or otherwise organized and
existing pursuant to the provisions of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.

“FASB ASC”: the Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.

“FEMA”: the Federal Emergency Management Agency of the United States Department
of Homeland Security.

“Financial Covenants”: the covenants set forth in subsection 8.1.

“Financing Lease”: subject to subsection 1.2(b)(ii), any lease of property, real
or personal, the obligations of the lessee in respect of which are required in
accordance with GAAP to be capitalized on a balance sheet of the lessee;
provided, that the Specified Lease shall be excluded from such definition
regardless of whether it would otherwise be required in accordance with GAAP to
be capitalized on a balance sheet of the lessee.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto, in each
case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.

 

16



--------------------------------------------------------------------------------

“Foreign Lender”: any Lender that is not organized under the laws of the United
States of America or a state thereof.

“Foreign Subsidiary”: any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: Graphic Packaging International Holding, LLC, a
Delaware limited liability company, Graphic Packaging International Enterprises,
LLC, a Colorado limited liability company, and any other Subsidiary of the
Borrower that has no material assets other than securities of one or more
Foreign Subsidiaries, and other assets relating to an ownership interest in any
such securities or Subsidiaries.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP”: generally accepted accounting principles in the United States of America
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GPI Credit Agreement”: the Third Amended and Restated Credit Agreement of the
Borrower and certain subsidiaries, and Bank of America, N.A., as Administrative
Agent, dated on or about the Partnership Closing Date, as the same may be
amended, restated, modified, supplemented, refinanced, replaced and/or extended,
in whole or in part, with the same or different lenders or agents, in each case,
to the extent not prohibited by the terms hereof.

“GPI Incremental Facility”: an “Incremental Facility” under and as defined in
the GPI Credit Agreement as in effect on the Effective Date.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, the European Union or the European Central Bank.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
delivered to the Administrative Agent as of the date hereof and to be effective
as of the Effective Date, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

17



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 of the
Guarantee and Collateral Agreement and (ii) all obligations and liabilities of
such Guarantor that may arise under or in connection with the Guarantee and
Collateral Agreement, any other Loan Document, any Secured Hedge Agreement or
any Secured Cash Management Agreement to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of the Guarantee and Collateral Agreement or any other Loan Document);
provided that the “Guarantor Obligations” of a Subsidiary Guarantor shall
exclude any Excluded Swap Obligations with respect to such Subsidiary Guarantor.

“Guarantors”: the collective reference to Intermediate Holding and each
Subsidiary of the Borrower (other than the Philanthropic Fund, any Foreign
Subsidiary, any Subsidiary of a Foreign Subsidiary, any Receivables Subsidiary
and any Excluded Subsidiary), which is from time to time party to the Guarantee
and Collateral Agreement; individually, a “Guarantor”.

 

18



--------------------------------------------------------------------------------

“Hedge Banks”: any Person that, (a) at the time it enters into an Interest Rate
Protection Agreement, a Permitted Hedging Arrangement or another currency
hedging agreement or arrangement with a Loan Party, is or concurrently therewith
becomes a Lender or an Affiliate of a Lender, or (b) at the time it (or its
Affiliate) becomes a Lender on the Effective Date, is a party to an Interest
Rate Protection Agreement, Permitted Hedging Arrangement or other currency
hedging agreement or arrangement with a Loan Party, in each case in its capacity
as a party to such Interest Rate Protection Agreement, Permitted Hedging
Arrangement or other currency hedging agreement or arrangement (even if, in
either case, such Person ceases to be a Lender or such Person’s Affiliate ceased
to be a Lender).

“Holding”: Graphic Packaging Holding Company, a Delaware corporation.

“Immaterial Subsidiary”: each Subsidiary set forth on Schedule B; provided that,
(a) a Subsidiary may only be an Immaterial Subsidiary for so long as it does not
(i) conduct, transact or otherwise engage in any business or operations that
constitute core business operations of the Borrower and its Subsidiaries, taken
as a whole, or (ii) provide a material contribution to EBITDA; (b) the aggregate
amount of Investments made by the Borrower and its Subsidiaries in all
Immaterial Subsidiaries (including any Subsidiaries of an Immaterial Subsidiary)
after the Effective Date shall not exceed $10,000,000; and (c) in the event that
either condition described in clause (a) or clause (b) of this definition is not
satisfied, the Borrower shall (x) promptly, and in any event within 30 days of
becoming aware of such failure, notify the Administrative Agent thereof, and
(y) except to the extent the applicable Subsidiary or Subsidiaries otherwise
qualify as an “Excluded Subsidiary” or “Excluded Subsidiaries”, as the case may
be, promptly deliver to the Administrative Agent all documents specified in
subsection 7.9(b) with respect thereto.

“Indebtedness”: of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (e) for purposes of subsection 8.2 and subsection 9(e) only, and
not, among other things, for purposes of the calculation of Financial Covenants,
all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
Guarantee Obligations of such Person in respect of any of the foregoing.

“Individual Prepayment Amount”: as defined in subsection 4.2(g).

“Indentures”: the collective reference to the Existing Note Indentures and any
indenture or indentures executed in connection with any Additional Notes.

 

19



--------------------------------------------------------------------------------

“Insignificant Subsidiary”: any Subsidiary of the Borrower that neither has
total assets (including Capital Stock of other Subsidiaries) with a book value
of 5.0% or more of the consolidated total assets of the Borrower and its
Subsidiaries nor generated EBITDA (nor owns Capital Stock of any Subsidiary that
generated EBITDA) in excess of 5.0% of the EBITDA of the Borrower and its
Subsidiaries for the period of four fiscal quarters most recently completed;
provided that (A) the book value of all assets of all Insignificant Subsidiaries
(including Capital Stock of other Subsidiaries) may not in the aggregate exceed
5.0% or more of the consolidated total assets of the Borrower and its
Subsidiaries and (B) the EBITDA generated by all Insignificant Subsidiaries and
their Subsidiaries for the period of four fiscal quarters most recently
completed may not in the aggregate exceed 5.0% of the EBITDA of the Borrower and
its Subsidiaries.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in subsection 5.9.

“Intercreditor Agreement”: the Pari Passu Intercreditor Agreement delivered to
the Administrative Agent as of the date hereof and to be effective as of the
Effective Date, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Interest Payment Date”: (a) as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and the Termination
Date; provided, however, that if any Interest Period for a Eurocurrency Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day of each January, April,
July and October and the Termination Date.

“Interest Period”: as to each Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on (i) the date one week or one, two, three or six
months thereafter, in each case as selected by the Borrower in its Loan Notice,
or (ii) such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date.

 

20



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent and with (a) any Lender (or
any Affiliate thereof) or (b) any financial institution reasonably acceptable to
the Administrative Agent, to or under which the Company, or any other Loan Party
is or becomes a party or a beneficiary; provided that if the Administrative
Agent determines the form, substance, and term to be reasonably satisfactory or
any financial institution to be reasonably acceptable, such determination shall
be irrevocable as to any Interest Rate Protection Agreement determined to be
satisfactory.

“Intermediate Holding”: Graphic Packaging International Partners, LLC, a
Delaware limited liability company, and the direct parent of the Borrower.

“Inventory”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Inventory of the Borrower and such Domestic
Subsidiaries (other than any Receivables Subsidiary), including, without
limitation: (a) all goods, wares and merchandise held for sale or lease
(including, without limitation, all paper and paperboard products); and (b) all
goods returned or repossessed by the Borrower or such Domestic Subsidiaries.

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment”: as defined in subsection 8.8.

“IPC”: International Paper Company, a New York corporation.

“Laws”: collectively, all applicable international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders”: as defined in the introductory paragraph hereto.

“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR”: as defined in the definition of “Eurocurrency Rate”.

 

21



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).

“Limited Conditionality Acquisition”: an Investment or an acquisition permitted
by subsection 8.8 and/or subsection 8.9, as the case may be, that is not
conditioned on the availability of, or on obtaining, third-party financing (as
notified by the Borrower to the Administrative Agent at least 10 Business Days
(or such lesser period as may be permitted by the Administrative Agent) prior to
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Investment or other acquisition).

“Loan”: as defined in subsection 2.1(a).

“Loan Documents”: this Agreement, any Notes, the Guarantee and Collateral
Agreement, the Intercreditor Agreement, any other Security Documents and the
Assumption Agreement, each as amended, supplemented, waived or otherwise
modified from time to time.

“Loan Notice”: a notice of a conversion of Loans from one Type to the other or a
continuation of Eurocurrency Loans pursuant to subsection 2.2(a), which, if in
writing, shall be substantially in the form of Exhibit G or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system, as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties”: Intermediate Holding, the Borrower and each Subsidiary of the
Borrower that is a party to a Loan Document; individually, a “Loan Party”.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.

“Material Acquisition”: as defined in the definition of “EBITDA”.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability as to
any Loan Party thereto of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent and the Lenders under the
Loan Documents taken as a whole.

“Material Disposition”: as defined in the definition of “EBITDA”.

 

22



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any gasoline or petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances or materials or wastes defined or regulated as
such in or under or which may give rise to liability under any applicable
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s”: as defined in the definition of “Cash Equivalents” in this subsection
1.1.

“Mortgaged Properties”: the collective reference to any real property of a Loan
Party listed on Schedule 5.8 and any other real property of a Loan Party that is
encumbered by a Mortgage in favor of the Administrative Agent in accordance with
the terms of this Agreement.

“Mortgage” or “Mortgages”: individually and collectively, as the context
requires, each of the mortgages, deeds to secure debt and deeds of trust
executed and delivered by any Loan Party that purport to grant a Lien to the
Administrative Agent in any Mortgaged Properties and substantially in the form
of Exhibit B, in each case, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding five
plan years, has made or been obligated to make contributions.

“Net Cash Proceeds”: with respect to any Asset Sale (including, without
limitation, any Sale and Leaseback Transaction), any Recovery Event, the
issuance of any debt securities or any borrowings by the Borrower or any of its
Subsidiaries (other than issuances and borrowings permitted pursuant to
subsection 8.2, except as otherwise specified), the sale or issuance of any
Capital Stock by the Borrower or any of its Subsidiaries or any Permitted
Securitization Transaction, an amount equal to the gross proceeds in cash and
Cash Equivalents of such Asset Sale, Recovery Event, sale, issuance, borrowing
or Permitted Securitization Transaction, net of (a) reasonable attorneys’ fees,
accountants’ fees, brokerage, consultant and other customary fees, underwriting
commissions and other reasonable fees and expenses actually incurred in
connection with such Asset Sale, Recovery Event, sale, issuance, borrowing or
Permitted Securitization Transaction, (b) Taxes paid or reasonably estimated to
be payable as a result thereof, (c) appropriate amounts provided or to be
provided by the Borrower or any of its Subsidiaries as a reserve, in accordance
with GAAP, with respect to any liabilities associated with such Asset Sale or
Recovery Event and retained by the Borrower or any such Subsidiary after such
Asset Sale or Recovery Event and other appropriate amounts to be used by the
Borrower or any of its Subsidiaries to discharge or pay on a current basis any
other liabilities associated with such Asset Sale or Recovery Event, (d) in the
case of an Asset Sale, Recovery Event or Sale and Leaseback Transaction of or
involving an asset subject to a Lien securing any Indebtedness, payments made
and installment payments required to be made to repay such Indebtedness,
including, without limitation, payments in respect of principal, interest and
prepayment premiums and penalties and (e) in the case of any Permitted
Securitization Transaction, any escrowed or pledged cash

 

23



--------------------------------------------------------------------------------

proceeds which effectively secure, or are required to be maintained as reserves
by the applicable Receivables Subsidiary for, the Indebtedness of the Borrower
and its Subsidiaries in respect of, or the obligations of the Borrower and its
Subsidiaries under, such Permitted Securitization Transaction.

“Non-Consenting Lender”: as defined in subsection 11.1(d).

“Non-Excluded Taxes”: as defined in subsection 4.9(b).

“Note”: a promissory note made by the Borrower in favor of a Lender, evidencing
Loans made by such Lender, substantially in the form of Exhibit A.

“Note Documents”: the collective reference to the Existing Notes, any Additional
Notes, the Indentures and any material additional documents or instruments
executed in connection therewith in favor of any holder of such notes or trustee
on one or more of their behalf.

“Notice of Loan Prepayment”: a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, the Guarantor Obligations of such Guarantor.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than any Receivables
Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of such
goods or services.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes”: with respect to any Person, Taxes imposed as a result
of a present or former connection between such Person and the jurisdiction
imposing such Tax (other than connections arising from such Person having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Representatives”: each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and BNP Paribas Securities Corp., each in its capacities as a Book
Manager and an Arranger of the Loans hereunder.

 

24



--------------------------------------------------------------------------------

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
subsection 4.11(d)).

“Outstanding Amount”: with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate”: for any day, the greater of (i) the Federal Funds Rate and
(ii) an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation.

“Participant”: as defined in subsection 11.6(d).

“Participant Register”: as defined in subsection 11.6(d).

“Partnership Closing Date”: the date upon which the closing of the Partnership
Transaction occurred.

“Partnership Transaction”: collectively, the transactions contemplated by the
Transaction Agreement pursuant to which, inter alia, (a) on or before the
Effective Date, Holding and its Subsidiaries will effect an internal corporate
reorganization by which, among other things, the Borrower and its existing
Domestic Subsidiaries under the GPI Credit Agreement shall each effect a
statutory conversion into a limited liability company in the respective
jurisdiction of their incorporation and which will effect the Parent
Reorganization (as defined in the Partnership Transaction Agreement) such that
the ownership and form of the Subsidiaries of Holding shall be as set forth in
Schedule 5.16, (b) IPC will on or before the Effective Date contribute, convey,
assign, transfer and deliver to Intermediate Holding, and Intermediate Holding
will receive, acquire and take assignment of, all of IPC’s right, title and
interest in and to the Partnership Transaction Transferred Assets,
(c) Intermediate Holding will assume, and agree to pay, perform, fulfill and
discharge all of the Partnership Transaction Assumed Liabilities,
(d) Intermediate Holding will contribute, convey, assign, transfer and deliver
to the Company, and the Company will receive, acquire and take assignment of,
all of Intermediate Holding’s right, title and interest in and to the
Partnership Transaction Transferred Assets, and the Borrower will assume, and
agree to pay, perform, fulfill and discharge all of the Partnership Transaction
Assumed Liabilities and (e) IPC, GPI Holding III, LLC and a wholly owned
indirect Subsidiary of Holding, will enter into an Amended and Restated Limited
Liability Company Agreement of Intermediate Holding in the form attached as
Exhibit A to the Partnership Transaction Agreement.

“Partnership Transaction Agreement”: the Transaction Agreement dated as of
October 23, 2017, among IPC, Holding, Intermediate Holding and the Borrower,
included as Exhibit 2.1 to the Form 8-K filed by Holding with the SEC on
October 24, 2017, without giving effect to any modifications, amendments,
consents or waivers thereto that are material and adverse to the interests of
the Lenders, as reasonably determined by the Administrative Agent, without the
prior consent of the Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Partnership Transaction Assumed Liabilities”: the “Assumed Liabilities” as
defined in the Partnership Transaction Agreement and includes, without
limitation, the rights and obligations of IPC as borrower under the Existing
Credit Agreement, including the Existing Term Loans.

“Partnership Transaction Transferred Assets”: the “Transferred Assets” as
defined in the Partnership Transaction Agreement.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“PBGC Letter Agreement”: that certain Letter Agreement dated as of May 14, 2007,
by and between Graphic Packaging Corporation (or its successor) and the PBGC, as
the same may be amended, restated or otherwise modified from time to time.

“Permitted Hedging Arrangement”: as defined in subsection 8.17.

“Permitted Receivables Transaction”: as defined in subsection 8.6(c).

“Permitted Securitization Transaction”: one or more securitization transactions
pursuant to which the Borrower and any of its Subsidiaries sells Receivables and
any assets related thereto that are customarily transferred with such
Receivables in securitization transactions, or interests therein, directly or
indirectly through another Subsidiary of the Borrower to a Receivables Entity,
and such Receivables Entity either sells such Receivables and related assets, or
interests therein, or grants Liens in such Receivables and related assets, or
interests therein, to buyers thereof or providers of financing based thereon,
which transactions shall be permitted in an unlimited amount (subject to Pro
Forma Compliance) so long as such transactions are subject to customary or
market terms and structures as determined in good faith by the chief financial
officer or treasurer of the Borrower, including, without limitation, that
recourse with respect to such transactions is limited solely to the applicable
Receivables Entity and its assets (except in respect of fees, costs,
indemnifications, representations and warranties and other obligations in which
recourse is available against originators or servicers of Receivables included
in special-purpose-vehicle receivables financing arrangements, in each case,
other than any of the foregoing which are in effect credit support substitutes).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Philanthropic Fund”: Graphic Packaging International Philanthropic Fund, a
Delaware corporation.

 

26



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee benefit plan within the meaning of
Section 3(3) of ERISA which is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is an “employer” as defined in
Section 3(5) of ERISA.

“Platform”: as defined in subsection 7.2.

“Prepayment Amount”: as defined in subsection 4.2(g).

“Prepayment Date”: as defined in subsection 4.2(g).

“Prepayment Option Notice”: as defined in subsection 4.2(g).

“Pricing Grid”: with respect to Loans:

 

Tier

  

Consolidated Total Leverage Ratio

   Applicable
Margin for
Base Rate
Loans     Applicable
Margin for
Eurocurrency
Loans  

1

  

Greater than or equal to 4.00 to 1.00

     1.00 %      2.00 % 

2

  

Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00

     0.75 %      1.75 % 

3

  

Greater than or equal to 2.50 to 1.00, but less than 3.50 to 1.00

     0.50 %      1.50 % 

4

  

Less than 2.50 to 1.00

     0.25 %      1.25 % 

Subject to subsection 4.4(c), each determination of the Consolidated Total
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof made on the certificate delivered pursuant to
subsection 7.2(a).

“Pro Forma Compliance”: with respect to any event, that the Borrower is in pro
forma compliance with the Financial Covenants, in each case calculated as if the
event with respect to which Pro Forma Compliance is being tested had occurred on
the first day of each relevant period with respect to which current compliance
with the covenant would be determined (for example, in the case of a covenant
based on EBITDA, as if such event had occurred on the first day of the four
fiscal quarter period ending on the last day of the most recent fiscal quarter
in respect of which financial statements have been delivered pursuant to
subsection 7.1(a) or (b)). Pro forma calculations made pursuant to this
definition that require the calculation of EBITDA on a pro forma basis will be
made in accordance with the second sentence of the definition of such term,
except that, when testing Pro Forma Compliance with respect to any acquisition
or disposition, references to Material Acquisition and Material Disposition in
such sentence will be deemed to include such acquisition and disposition.

 

27



--------------------------------------------------------------------------------

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in subsection 7.2.

“Receivables”: all Accounts and accounts receivable of the Borrower or any of
its Domestic Subsidiaries (other than any Receivables Subsidiaries), including,
without limitation, any thereof constituting or evidenced by chattel paper,
instruments or general intangibles, and all proceeds thereof and rights
(contractual and other) and collateral (including all general intangibles,
documents, instruments and records) related thereto.

“Receivables Entity”: means (i) any Receivables Subsidiary or (ii) any other
Person that is not a Subsidiary of the Borrower and is engaged in the business
of acquiring, selling, collecting, financing or refinancing Receivables,
accounts (as defined in the Uniform Commercial Code as in effect in any
jurisdiction from time to time), other accounts and/or other receivables, and/or
related assets.

“Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary of
the Borrower that purchases, on a revolving basis, Receivables generated by the
Borrower or any of its Subsidiaries pursuant to a Permitted Securitization
Transaction.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries giving rise to Net Cash Proceeds to the
Borrower or such Subsidiary, as the case may be, in excess of $500,000, to the
extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Borrower or any of its
Subsidiaries in respect of such casualty or condemnation.

“Register”: as defined in subsection 11.6(c).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Refinanced Loans”: as defined in subsection 11.1(c).

“Reinvested Amount”: with respect to any Asset Sale permitted by subsection
8.6(i), Recovery Event or Sale and Leaseback Transaction, that portion of the
Net Cash Proceeds thereof as shall, according to a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent within 30 days of
such Asset Sale, Recovery Event or Sale and Leaseback Transaction, expected to
be reinvested in the business of the Borrower and its Subsidiaries in a manner
consistent with the requirements of subsection 8.16 and the other provisions
hereof within 365 days of the receipt of such Net Cash Proceeds with respect to
any such Asset Sale, Recovery Event or Sale and Leaseback Transaction, if such
reinvestment is in a project authorized by the

 

28



--------------------------------------------------------------------------------

Board of Directors of the Borrower (or Board of Directors of Holding, as
appropriate) that will take longer than such 365 days to complete, the period of
time necessary to complete such project; provided that (a) if any such
certificate of a Responsible Officer is not delivered to the Administrative
Agent on the date of such Asset Sale, Recovery Event or Sale and Leaseback
Transaction, any Net Cash Proceeds of such Asset Sale, Recovery Event or Sale
and Leaseback Transaction shall be immediately (i) deposited in a cash
collateral account established at Bank of America to be held as collateral in
favor of the Administrative Agent for the benefit of the Lenders on terms
reasonably satisfactory to the Administrative Agent and shall remain on deposit
in such cash collateral account until such certificate of a Responsible Officer
is delivered to the Administrative Agent in accordance with this definition; and
(b) any Net Cash Proceeds not so reinvested by the date required pursuant to the
terms of this definition shall be utilized on such day to prepay the Loans
pursuant to subsection 4.2(b).

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Replacement Loans”: as defined in subsection 11.1(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA.

“Required Lenders”: as of any date of determination, Lenders holding more than
50% of the Total Outstandings.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including, without limitation, laws, ordinances and regulations pertaining to
zoning, occupancy and subdivision of real properties; provided that the
foregoing shall not apply to any non-binding recommendation of any Governmental
Authority.

“Responsible Officer”: as to any Person, any of the following officers/employees
of such Person: (a) the chief executive officer or the president of such Person
and, with respect to financial matters, the chief financial officer, the
treasurer, the assistant treasurer or the controller of such Person, (b) any
vice president of such Person or, with respect to financial matters, any
assistant treasurer or assistant controller of such Person, who has been
designated in writing to the Administrative Agent as a Responsible Officer by
such chief executive officer or president of such Person or, with respect to
financial matters, such chief financial officer or such treasurer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person, (e) solely for purposes of the delivery of incumbency certificates
pursuant to subsection 6.1, the secretary or any assistant secretary of such
Person and (f) solely for purposes of notices given pursuant to Section 2 or 4,
any other officer or employee of such Person designated in or pursuant to an
agreement between such Person and the Administrative Agent.

 

29



--------------------------------------------------------------------------------

“Restricted Payment”: as defined in subsection 8.7.

“RP Calculation”: as defined in the definition of “Consolidated Total Leverage
Ratio” in this subsection 1.1.

“S&P”: as defined in the definition of the term “Cash Equivalents” in this
subsection 1.1.

“Sale and Leaseback Transaction”: as defined in subsection 8.11.

“Same Day Funds”: with respect to disbursements and payments in Dollars,
immediately available funds.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC”: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Agreement”: any Cash Management Agreement that is
either existing with any Lender or any Affiliate of any Lender on the Effective
Date or subsequently entered into by and between any Loan Party and any Cash
Management Bank unless otherwise agreed to in a writing signed by such Loan
Party and the primary credit contact for the Borrower at such Cash Management
Bank.

“Secured Hedge Agreement”: any Interest Rate Protection Agreement, Permitted
Hedging Arrangement or any other currency hedging agreement or arrangement that
is either existing with any Lender or any Affiliate of any Lender on the
Effective Date or subsequently entered into by and between any Loan Party and
any Hedge Bank unless otherwise agreed to in a writing signed by such Loan Party
and the primary credit contact for the Borrower at such Hedge Bank.

“Secured Parties”: the collective reference to (i) the Administrative Agent,
(ii) the Lenders, (iii) any Hedge Bank, (iv) any Cash Management Bank and
(v) their respective successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to the Mortgages, the Guarantee
and Collateral Agreement and all other similar security documents hereafter
delivered to the Administrative Agent granting a Lien on any asset or assets of
any Person to secure the obligations and liabilities of the Borrower hereunder
and/or under any of the other

 

30



--------------------------------------------------------------------------------

Loan Documents or to secure any guarantee of any such obligations and
liabilities, including, without limitation, any security documents executed and
delivered or caused to be delivered to the Administrative Agent pursuant to
subsection 7.9(b) or 7.9(c), in each case, as amended, supplemented, waived or
otherwise modified from time to time.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”: with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small amount of
capital.

“Specified Lease”: (i) that certain Build to Suit Lease Agreement (Millhaven
Distribution Center) dated May 3, 2017 and (ii) that certain Build to Suit Lease
Agreement (Millhaven Manufacturing Facility) dated May 3, 2017, in each case,
between Excel Inc., d/b/a DHL Supply Chain (USA) and the Borrower.

“Subsidiary”: as to any Person, a corporation, partnership or other entity
(a) of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership or other entity are at the time owned
by such Person, or (b) the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person and,
in the case of this clause (b), which is treated as a consolidated subsidiary
for accounting purposes. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantors”: the collective reference to each Guarantor that is a
Subsidiary of the Borrower.

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Synthetic Purchase Agreement”: any agreement pursuant to which the Borrower or
any of its Subsidiaries is or may become obligated to make any payment (except
as otherwise permitted by this Agreement) to any third party (other than Holding
or any of its Subsidiaries) in connection with the purchase or the notional
purchase by such third party or any Affiliate thereof from a Person other than
Holding or any of its Subsidiaries

 

31



--------------------------------------------------------------------------------

of any Capital Stock of Holding or any Existing Notes or Additional Notes;
provided that the term “Synthetic Purchase Agreement” shall not be deemed to
include any phantom stock, stock appreciation rights, equity purchase or similar
plan or arrangement providing for payments only to current or former officers,
directors, employees and other members of the management of Holding, the
Borrower or any of their respective Subsidiaries, or family members or relatives
thereof or trusts for the benefit of any of the foregoing (or to their heirs,
successors, assigns, legal representatives or estates).

“Taxes”: as defined in subsection 4.9(a).

“Termination Date”: January 1, 2023; provided, however, that if such date is not
a Business Day, the Termination Date shall be the next preceding Business Day.

“Test Period”: the period of four consecutive fiscal quarters of the Borrower
then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 7.1(a) or (b).

“Total Outstandings”: the aggregate Outstanding Amount of all Loans.

“Transferee”: any Participant or Eligible Assignee.

“2013 Senior Notes”: the 4.75% Senior Notes due 2021 in an aggregate principal
amount of $425,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2013 Senior Notes Indenture”: the supplemental indenture dated as of April 2,
2013 among the Borrower, as issuer, Holding, as guarantor, and U.S. Bank
National Association, as trustee, (that supplements and restates the 2010
Indenture dated as of September 29, 2010, among the same parties thereto) as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with subsection 8.13 to the extent applicable.

“2014 Senior Notes”: the 4.875% Senior Notes due 2022 in an aggregate principal
amount of $250,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2014 Senior Notes First Supplemental Indenture”: the First Supplemental
Indenture dated as of November 6, 2014 among the Borrower, as issuer, Holding
and each other guarantor listed therein, as guarantors, and U.S. Bank National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13 to the
extent applicable.

“2014 Senior Notes Indenture”: the indenture dated as of November 6, 2014 among
the Borrower, as issuer, Holding and each other guarantor listed therein, as
guarantors, and U.S. Bank National Association, as trustee, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.13 to the extent applicable.

 

32



--------------------------------------------------------------------------------

“2016 Senior Notes”: the 4.125% Senior Notes due 2024 in an aggregate principal
amount of $300,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2016 Senior Notes Second Supplemental Indenture”: the Second Supplemental
Indenture dated as of August 11, 2016 among the Borrower, as issuer, Holding and
each other guarantor listed therein, as guarantors, and U.S. Bank National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13 to the
extent applicable.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

“Unencumbered Cash and Cash Equivalents”: as of any date, cash and Cash
Equivalents of the Borrower and its Subsidiaries, in each case to the extent not
subject to any Lien (other than any Lien of a type permitted by clause (a) or
(l) of Section 8.3 or any banker’s lien, rights of setoff or similar rights as
to any deposit account or securities account or other funds maintained with
depository institutions or securities intermediaries except to the extent
required to be waived pursuant to any Security Document).

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“U.S. Tax Compliance Certificate”: as defined in subsection 4.9(e)(ii)(B)(2).

“Voting Stock”: as defined in the definition of term “Affiliate”.

“Weighted Average Life”: when applied to any Indebtedness at any date, the
number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than
(i) directors qualifying shares or shares held by nominees or (ii) in the case
of Foreign Subsidiaries, Capital Stock owned by foreign Persons to the extent
that such Capital Stock must be owned by such foreign Person to satisfy any
Requirement of Law of the applicable foreign jurisdiction regarding required
local ownership.

 

33



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holding and its Subsidiaries and/or the Borrower
and its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited consolidated balance sheets of Holding and its consolidated
Subsidiaries for the fiscal year ended December 31, 2016, and the related
consolidated statements of income, shareholders’ equity and cash flows for such
fiscal year of Holding and its Subsidiaries, including the notes thereto, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any Financial Covenant) contained herein, (i) Indebtedness of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (ii) any lease (whether in
existence as of the Effective Date or thereafter incurred) that would, under
GAAP as in effect on the Effective Date, be classified as an operating lease and
as an expense item shall continue to be classified as an operating lease and
expense item notwithstanding any change in GAAP as to the accounting treatment
of such lease after the Effective Date, unless the parties hereto shall enter
into a mutually acceptable amendment addressing such changes, as provided for
below. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

 

34



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.4 Limited Conditionality Acquisitions and Financial Covenants. If at any time
the Borrower has made an election with respect to any Limited Conditionality
Acquisition to determine the satisfaction of any financial ratio incurrence test
or condition at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited
Conditionality Acquisition, then in connection with any subsequent calculation
of any of the Consolidated Total Leverage Ratio, Consolidated Senior Secured
Leverage Ratio or the Consolidated Interest Expense Ratio for the purpose of
satisfying any financial ratio incurrence test or condition in this Agreement
(including any requirement for “Pro Forma Compliance) or complying with
Section 8.1 following the relevant date of execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Limited Conditionality Acquisition and prior to the earlier of (a) the date on
which such Limited Conditionality Acquisition is consummated and (b) the date
that the definitive purchase agreement, merger agreement or other acquisition
agreement for such Limited Conditionality Acquisition is terminated or expires
without consummation of such Limited Conditionality Acquisition, the
satisfaction of such financial ratio incurrence test or condition or the
compliance with Section 8.1 shall be required to be done both (i) on a pro forma
basis assuming such Limited Conditionality Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (ii) assuming such Limited Conditionality Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

SECTION 2. AMOUNT AND TERMS OF LOANS

2.1 The Loans. (a) Continuation of Loans. The parties agree that the Existing
Term Loans are “Loans” under this Agreement on the Effective Date. Loans that
are repaid or prepaid may not be reborrowed. Loans may be Base Rate Loans or
Eurocurrency Loans, as further provided herein, and may not be converted into a
currency other than Dollars.

(b) Notes. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

2.2 Conversions and Continuations of Loans.

(a) Conversions and Continuations of Loans. Each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must

 

35



--------------------------------------------------------------------------------

be confirmed immediately by delivery to the Administrative Agent of a Loan
Notice. Each such notice must be received by the Administrative Agent not later
than 1:00 p.m. three Business Days prior to the requested date of any conversion
to or continuation of Eurocurrency Loans or of any conversion of Eurocurrency
Loans to Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurocurrency Loans having an Interest Period other than one, two, three
or six months in duration as provided in the definition of “Interest Period”,
the applicable notice must be received by the Administrative Agent not later
than 1:00 p.m. four Business Days prior to the requested date of such conversion
or continuation of Eurocurrency Loans, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 1:00 p.m.
three Business Days before the requested date of such conversion or continuation
of Eurocurrency Loans denominated in Dollars, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
conversion to or continuation of Eurocurrency Loans and each conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be converted or
continued, (iv) the Type to which existing Loans are to be converted and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as, converted to, Eurocurrency Loans
with an Interest Period of one month. Any such automatic conversion to, or
automatic continuation as, Eurocurrency Loans with an Interest Period of one
month shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans. If the Borrower
requests a conversion to, or continuation of Eurocurrency Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
During the existence of an Event of Default described in subsection 9(a) or
9(f), no Loans may be converted to or continued as Eurocurrency Loans without
the consent of the Required Lenders. During the existence of an Event of
Default, other than those Events of Default described in subsection 9(a) or
9(f), the Required Lenders may require that no Loans may be converted to or
continued as Eurocurrency Loans without the consent of the Required Lenders.

(c) Notice of Change in Rates. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

36



--------------------------------------------------------------------------------

(d) Interest Periods. After giving effect to all conversions of Loans from one
Type to the other and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect.

2.3 Repayment of Loans; Evidence of Debt.

(a) Repayment of Loans. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders the principal amount of the Loans on the dates and in
the principal amounts (subject to reduction as provided in subsection 4.2) set
forth below; provided that the final principal installment of the Loans shall be
paid on the Termination Date (or such earlier date on which the Loans become due
and payable pursuant to Section 9) and in any event shall be in an amount equal
to the principal amount of all Loans outstanding on such date.

 

First Business Day of

   Amount  

April 2018

   $ 4,125,000  

July 2018

   $ 4,125,000  

October 2018

   $ 4,125,000  

January 2019

   $ 4,125,000  

April 2019

   $ 4,125,000  

July 2019

   $ 4,125,000  

October 2019

   $ 4,125,000  

January 2020

   $ 4,125,000  

April 2020

   $ 4,125,000  

July 2020

   $ 4,125,000  

October 2020

   $ 4,125,000  

January 2021

   $ 4,125,000  

April 2021

   $ 8,250,000  

July 2021

   $ 8,250,000  

October 2021

   $ 8,250,000  

January 2022

   $ 8,250,000  

April 2022

   $ 16,500,000  

July 2022

   $ 16,500,000  

October 2022

   $ 16,500,000  

January 2023

   $ 16,500,000  

Termination Date

     Balance  

(b) Evidence of Debt. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time to time, including,
without limitation, the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the

 

37



--------------------------------------------------------------------------------

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of demonstrable error. The
Administrative Agent shall maintain the Register pursuant to subsection 11.6(c),
and a subaccount therein for each Lender, in which shall be recorded (i) the
amount of each Loan hereunder, the Type thereof and each Interest Period, if
any, applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof. The entries made in
the Register shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded absent demonstrable error; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

SECTION 3. [RESERVED]

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day that it is outstanding
at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin in effect for such day.

(c) [Reserved].

(d) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is equal to
the Default Rate from the date of such non-payment until such amount is paid in
full (as well after as before judgment). While any Event of Default specified in
Section 9(f) exists, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
equal at all times to the Default Rate to the fullest extent permitted by
applicable Laws.

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this subsection shall be
payable from time to time on demand.

 

38



--------------------------------------------------------------------------------

(f) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

4.2 Optional and Mandatory Prepayments. (a) The Borrower may at any time and
from time to time, upon notice to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, prepay the Loans
made to it, in whole or in part, without premium or penalty; provided that such
notice must be received by the Administrative Agent not later than (i) 1:00 p.m.
three Business Days prior to any date of prepayment of Eurocurrency Loans and
(ii) 1:00 p.m. on the date of prepayment of Base Rate Loans. Each such notice
shall specify, in the case of any prepayment of Loans, the date and amount of
prepayment. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (if a Eurocurrency Loan is prepaid other than at the end
of the Interest Period applicable thereto) any amounts payable pursuant to
subsection 4.10 and accrued interest to such date on the amount prepaid.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of prepayment under this subsection 4.2(a) if such prepayment would have
resulted from a refinancing of the Loans, which refinancing shall not have been
consummated or shall have otherwise been delayed. Partial prepayments of the
Loans pursuant to this subsection shall be applied to the respective
installments of principal thereof as directed by the Borrower in its prepayment
notice (as determined at the Borrower’s sole election and discretion). Partial
prepayments pursuant to this subsection 4.2(a) shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.

(b) If on or after the Effective Date (i) the Borrower or any of its
Subsidiaries shall incur Indebtedness for borrowed money (other than
Indebtedness permitted pursuant to subsection 8.2) pursuant to a public offering
or private placement or otherwise, (ii) the Borrower or any of its Subsidiaries
shall make an Asset Sale pursuant to subsection 8.6(i), (iii) a Recovery Event
occurs or (iv) the Borrower or any of its Subsidiaries shall enter into a Sale
and Leaseback Transaction, then, in each case, the Borrower shall prepay, in
accordance with subsection 4.2(d) but subject to subsection 4.2(c) below, the
Loans in an amount equal to (x) in the case of the incurrence of any such
Indebtedness, 100% of the Net Cash Proceeds thereof, (y) in the case of any such
Asset Sale or Recovery Event, 100% of the Net Cash Proceeds thereof minus any
Reinvested Amounts in accordance with the terms thereof, and (z) in the case of
any such Sale and Leaseback Transaction, 100% of the Net Cash Proceeds thereof
minus any Reinvested Amounts, in each case with such prepayment to be made on
the Business Day following the date of receipt of any such Net Cash Proceeds
(except, in each case, as provided in subsection 4.2(g) and except that, in the
case of clauses (y) and (z), if any such Net Cash Proceeds are eligible to be
reinvested in accordance with the definition of the term “Reinvested Amount” in
subsection 1.1 and the Borrower has not elected to reinvest such proceeds, such
prepayment to be made on the earlier of (1) the date on which the certificate of
a Responsible Officer of the Borrower to such effect is delivered to the
Administrative Agent in accordance with such definition and (2) the last day of
the period within which a certificate setting forth such election is required to
be delivered in accordance with such definition). Nothing in this paragraph
(b) shall limit the rights of the Administrative Agent and the Lenders set forth
in Section 9.

 

39



--------------------------------------------------------------------------------

(c) To the extent provided in the documentation applicable thereto, the term
loans under the Existing GPI Facilities or other pari passu Indebtedness
incurred pursuant to subsection 8.2(e)(ii) or (e)(iii) may require prepayments
from the Net Cash Proceeds from events triggering prepayments pursuant to
subsection 4.2(b) above, in which case such prepayment shall be on an up to pro
rata basis with the Loans then outstanding. In such case the amount of the
prepayment required by subsection 4.2(b) required to be applied to the Loans
shall be reduced by the portion of Net Cash Proceeds required to make
corresponding mandatory prepayments of the term loans under the Existing GPI
Facilities and any other pari passu Indebtedness incurred pursuant to subsection
8.2(e)(ii) or (e)(iii) then outstanding that requires such corresponding
mandatory prepayment.

(d) Subject to subsection 4.2(c) above, prepayments pursuant to subsection
4.2(b) shall be applied to prepay Loans pro rata to the respective installments
of principal thereof (excluding from such calculation the final payment due at
maturity); provided that any such payment may, at the option of the Borrower, be
first applied to the installments thereof due in the next twelve months and,
thereafter, the remainder of such prepayment shall be allocated and applied pro
rata (excluding from such calculation the final payment due at maturity).

(e) Amounts prepaid pursuant to subsection 4.2(a), or 4.2(b) may not be
reborrowed.

(f) Notwithstanding the foregoing provisions of this subsection 4.2, if at any
time any prepayment of the Loans pursuant to subsection 4.2(b), or 4.2(g) would
result, after giving effect to the procedures set forth in this Agreement, in
the Borrower incurring breakage costs under subsection 4.10 as a result of
Eurocurrency Loans being prepaid other than on the last day of an Interest
Period with respect thereto, then, the Borrower may, so long as no Default or
Event of Default shall have occurred and be continuing, in its sole discretion,
initially deposit a portion (up to 100%) of the amounts that otherwise would
have been paid in respect of such Eurocurrency Loans with the Administrative
Agent (which deposit must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid) to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent, with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurocurrency Loans
(or such earlier date or dates as shall be requested by the Borrower); provided
that, such unpaid Eurocurrency Loans shall continue to bear interest in
accordance with subsection 4.1 until such unpaid Eurocurrency Loans or the
related portion of such Eurocurrency Loans, as the case may be, have or has been
prepaid.

 

40



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary in subsection 4.2(b), 4.2(d) or
4.6, with respect to the amount of any mandatory prepayment described in
subsection 4.2 (such amount, the “Prepayment Amount”), at any time when the
Prepayment Amount is not sufficient to repay the principal amount of the Loans
in full, the Borrower will, in lieu of applying such amount to the prepayment of
Loans, as provided in subsection 4.2(b) or 4.2(d) above, on the date specified
in this subsection 4.2 for such prepayment, give the Administrative Agent
telephonic notice (promptly confirmed in writing) thereof and the Administrative
Agent shall prepare and provide to each Lender a notice (each, a “Prepayment
Option Notice”) as described below. As promptly as practicable after receiving
such notice from the Borrower, the Administrative Agent will send to each Lender
a Prepayment Option Notice, which shall be in the form of Exhibit F, and shall
include an offer by the Borrower to prepay on the date (each a “Prepayment
Date”) that is five Business Days after the date of the Prepayment Option
Notice, the Loans of such Lender in an amount equal to such Lender’s Applicable
Percentage of the Prepayment Amount (the “Individual Prepayment Amount”). In the
event any such Lender desires to accept the Borrower’s offer in whole or in
part, such Lender shall so advise the Administrative Agent by return notice no
later than the close of business two Business Days after the date of such notice
from the Administrative Agent, which return notice shall also include any amount
of such Lender’s Individual Prepayment Amount such Lender does not wish to
receive. If any Lender does not respond to the Administrative Agent within the
allotted time or indicate the amount of the Individual Prepayment Amount it does
not wish to receive, such Lender will be deemed to have accepted the Borrower’s
offer in whole and shall receive 100% of its Individual Prepayment Amount. On
the Prepayment Date the Borrower shall prepay the Prepayment Amount, and (i) the
aggregate amount thereof necessary to prepay that portion of the outstanding
relevant Loans in respect of which such Lenders have accepted prepayment as
described above shall be applied to the prepayment of the Loans, and (ii) the
aggregate amount (if any) equal to the portion of the Prepayment Amount not
accepted by the relevant Lenders shall be returned to the Borrower. The Borrower
may, but shall not be obligated to, make a voluntary prepayment of the Loans
pursuant to subsection 4.2(a) with that portion of the Prepayment Amount not
accepted by the relevant Lenders.

4.3 Administrative Agent’s Fee; Other Fees. The Borrower agrees to pay to the
Administrative Agent the administrative agency fee as set forth in the letter
agreement between the Borrower and the Administrative Agent.

4.4 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin. (a) Interest (other than interest in respect of Base Rate Loans) and
fees shall be calculated on the basis of a 360-day year for the actual days
elapsed; and interest in respect of Base Rate Loans shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of each determination of a Eurocurrency Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Percentage shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.

 

41



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to subsection 4.1.

(c) Notwithstanding any other provision of this Agreement to the contrary, if,
as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
subsection 4.4(c) shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, otherwise available hereunder. The Borrower’s
obligations under this subsection 4.4(c) shall survive the repayment of all
Obligations hereunder.

4.5 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate with respect to any Loan the
interest rate of which is determined by reference to the Eurocurrency Rate (the
“Affected Eurocurrency Rate”) for such Interest Period, the Administrative Agent
shall give telecopy or telephonic notice thereof to the Borrower and the Lenders
as soon as practicable thereafter. If such notice is given (a) any Eurocurrency
Loans denominated in Dollars the rate of interest applicable to which is based
on the Affected Eurocurrency Rate requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans and (b) any outstanding Loans
denominated in Dollars, as applicable, that were to have been converted on the
first day of such Interest Period to or continued as Eurocurrency Loans the rate
of interest applicable to which is based upon the Affected Eurocurrency Rate
shall be converted to or continued as Base Rate Loans, in each case, the
interest rate on which Base Rate Loans shall be determined by the Administrative
Agent without reference to the Eurocurrency Rate component of the Base Rate in
the event of a determination with respect to the Eurocurrency Rate component of
the Base Rate. If any such repayment occurs on a day which is not the last day
of the then current Interest Period with respect to such affected Eurocurrency
Loan, the Borrower shall pay to each of the Lenders such amounts, if any, as may
be required pursuant to subsection 4.10. Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Eurocurrency Rate shall be made
or continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Eurocurrency Rate, and the utilization of the Eurocurrency
Rate component in determining the Base Rate shall be suspended.

 

42



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for Loans the rate of interest applicable to which is
based upon the Affected Eurocurrency Rate, in which case, such alternative rate
of interest shall apply with respect to such Loans until (1) the Administrative
Agent revokes the notice delivered with respect to such Loans under the first
sentence of this subsection, (2) the Administrative Agent notifies the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding such Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

4.6 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff
(other than with respect to Taxes which shall be governed solely by subsections
4.8 and 4.9). Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of any payment hereunder for the account of the Lenders in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

43



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to subsection 11.5(b) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under subsection 11.5(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under subsection 11.5(b).

4.7 Illegality. Notwithstanding any other provision herein but subject to
subsection 4.8(c), if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Effective Date
shall make it unlawful for any Lender to make or maintain any Loans whose
interest is determined by reference to the Eurocurrency Rate as contemplated by
this Agreement (“Affected Eurocurrency Loans”), (a) such Lender shall promptly
give written notice of such circumstances to the Borrower and the Administrative
Agent, which notice shall be withdrawn whenever such circumstances no longer
exist, (b)(i) the commitment of such Lender hereunder to make Affected
Eurocurrency Loans, continue Affected Eurocurrency Loans as such and to convert
a Base Rate Loan to an Affected Eurocurrency Loan shall forthwith be cancelled
and, until such time as it shall no longer be unlawful for such Lender to make
or maintain such Affected Eurocurrency Loans, such Lender shall then have a
commitment only to make a Base Rate Loan (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate) when an Affected Eurocurrency Loan is requested, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, and (c) such Lender’s Loans then outstanding as
Affected Eurocurrency Loans, if any, shall be converted automatically to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate) on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
or prepayment of an Affected Eurocurrency Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
subsection 4.10.

4.8 Requirements of Law. (a) If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof applicable to any Lender,
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Effective Date (or, if later, the date on which such
Lender becomes a Lender):

 

44



--------------------------------------------------------------------------------

(i) shall subject such Lender to any Taxes of any kind whatsoever with respect
to any Loans made by it or its obligation to make Loans, or change the basis of
taxation of payments to such Lender in respect thereof (except for
(A) Non-Excluded Taxes covered by subsection 4.9, (B) Taxes described in clauses
(C) through (E) of subsection 4.9(b) and (C) Connection Income Taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder (except any reserve requirement reflected in the Eurocurrency Rate);
or

(iii) shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, provided
that, in any such case, the Borrower may elect to convert Eurocurrency Loans
made by such Lender hereunder to Base Rate Loans by giving the Administrative
Agent at least one Business Day’s notice of such election, in which case the
Borrower shall promptly pay to such Lender, upon demand, without duplication,
amounts theretofore required to be paid to such Lender pursuant to this
subsection 4.8(a) and such amounts, if any, as may be required pursuant to
subsection 4.10. If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of demonstrable error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority, in each case, made subsequent to the
Effective Date (or, if later, the date on which such Lender becomes a Lender),
does or shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such

 

45



--------------------------------------------------------------------------------

corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and liquidity requirements) by an amount deemed by such Lender
to be material, then from time to time, within ten Business Days after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this paragraph (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or corporation for such
reduction. Such a certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(c) Notwithstanding anything herein to the contrary, for purposes of Section 4.7
and this Section 4.8, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.

4.9 Taxes.

(a) Except as provided below in this subsection or as required by applicable
law, all payments made by ore on account of any obligation of any Loan Party
under this Agreement and any other Loan Document, and all payments made by any
other Loan Party under any Loan Document, shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (“Taxes”). If any applicable Laws (as determined
in the good faith discretion of the Administrative Agent) require the deduction
or withholding of any Tax from any such payment then the applicable withholding
agent shall be entitled to make such deduction or withholding.

(b) If any applicable withholding agent shall be required by any applicable Laws
to withhold or deduct any Taxes (including Other Taxes) from any payment under
any Loan Document, then (i) the applicable withholding agent shall withhold or
make such deductions as are determined by it to be required, (ii) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (iii) to the
extent that the withholding or deduction is made on account of any such Taxes,
including all Other Taxes (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, “Non-Excluded Taxes”), the amounts so
payable by the

 

46



--------------------------------------------------------------------------------

applicable Loan Party shall be increased to the extent necessary to yield to the
applicable Lender (or in the case of amounts received by the Administrative
Agent for its own account, the Administrative Agent)(after deduction or
withholding of all Non-Excluded Taxes by the applicable withholding agent)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement. However, for purposes of clause (iii) above
and this Agreement, Non-Excluded Taxes shall not include (A) Taxes measured by
or imposed upon the net income of the Administrative Agent or any Lender or its
applicable lending office, or any branch or affiliate thereof, and all franchise
Taxes, branch profits Taxes, Taxes on doing business or Taxes measured by or
imposed upon the capital, net profits or net worth of the Administrative Agent
or any Lender (or, in the case of a flow-through entity, any of its beneficial
owners) or its applicable lending office, or any branch or affiliate thereof, in
each case imposed by the jurisdiction under the laws of which the Administrative
Agent or such Lender (or, in the case of a flow-through entity, any of its
beneficial owners), applicable lending office, branch or affiliate is organized
or is located, or in which its principal executive office is located, or any
nation within which such jurisdiction is located or any political subdivision
thereof; (B) Other Connection Taxes; (C) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (I) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under subsection
4.11(d)) or (II) such Lender changes its applicable lending office, except, in
each case, to the extent that, pursuant to this subsection 4.9(b) or subsection
4.10, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its applicable lending office; (D) Taxes
attributable to such Lender’s failure to comply with the requirements of
subsection 4.9(e); and (E) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

(c) Without limiting the foregoing, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) (i) Whenever any Non-Excluded Taxes are payable by any Loan Party,
reasonably promptly thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the applicable Loan
Party showing payment thereof if such receipt is obtainable. If any Loan Party
fails to pay any Non-Excluded Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, or any of the Administrative Agent or any Lender
pays or withholds or deducts any Non-Excluded Taxes, the Borrower shall
indemnify the Administrative Agent and the Lenders, and shall make payment in
respect thereof within 10 days after demand therefor, for any such Non-Excluded
Taxes and any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure,
whether or not such Non-Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any

 

47



--------------------------------------------------------------------------------

reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to subsection 4.9(d)(ii) below. Upon making such payment to the
Administrative Agent, the Borrower shall be subrogated to the rights of the
Administrative Agent pursuant to subsection 4.9(d)(ii) below against the
applicable Lender (other than the right of set off pursuant to the last sentence
of subsection 4.9(d)(ii)).

(e) (ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Non-Excluded Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of subsection 11.6(d) relating to the maintenance
of a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Taxes other than Non-Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) each Lender shall:

(1) on or before the date of such Lender becomes a Lender under this Agreement,
deliver to the Borrower and the Administrative Agent (x) two duly completed
copies of United States Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable (certifying that it is a resident of the applicable country within
the meaning of the income tax treaty between the United States and that
country), Form W-8ECI or Form W-9, or successor applicable form, as the case may
be, certifying that it is entitled to

 

48



--------------------------------------------------------------------------------

receive all payments under this Agreement and any Notes without deduction or
withholding of any United States federal income taxes and (y) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any Notes;

(2) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower; and

(3) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent and agree, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to provide to the Borrower (for the benefit
of the Borrower and the Administrative Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from withholding with respect to payments under this Agreement
and any Notes; or

(B) in the case of any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, such Lender shall:

(1) represent to the Borrower (for the benefit of the Borrower and the
Administrative Agent) that it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code;

(2) agree to furnish to the Borrower on or before the date on which such Foreign
Lender becomes a Lender under this Agreement, with a copy to the Administrative
Agent, (x) two certificates substantially in the form of Exhibit C (any such
certificate a “U.S. Tax Compliance Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN-E or
W-8BEN, as applicable, or successor applicable form certifying to such Lender’s
legal entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes (and
to deliver to the Borrower and the Administrative Agent two further copies of
such

 

49



--------------------------------------------------------------------------------

form or certificate on or before the date it expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recently
provided form or certificate and, if necessary, obtain any extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms or certificates); and

(3) agree, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender to an exemption from
withholding with respect to payments under this Agreement and any Notes; or

(C) in the case of any Lender that is a foreign intermediary or flow-through
entity for U.S. federal income tax purposes, such Lender shall:

(1) on or before the date on which such Foreign Lender becomes a Lender under
this Agreement, deliver to the Borrower and the Administrative Agent two
accurate and complete original signed copies of United States Internal Revenue
Service Form W-8IMY or successor applicable form; and

(x) with respect to each beneficiary or member of such Lender that is a bank
within the meaning of Section 881(c)(3)(A) of the Code, on or before the date on
which such Foreign Lender becomes a Lender under this Agreement, also deliver to
the Borrower and the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable
(certifying that such beneficiary or member is a resident of the applicable
country within the meaning of the income tax treaty between the United States
and that country), Form W-8ECI or Form W-9, or successor applicable form, as the
case may be, in each case certifying that each such beneficiary or member is
entitled to receive all payments under this Agreement and any Notes without
deduction or withholding of any United States federal income taxes and such
other forms, documentation or certifications, as the case may be, certifying
that each such beneficiary or member is entitled to an exemption from United
States backup withholding tax with respect to all payments under this Agreement
and any Notes; and

 

50



--------------------------------------------------------------------------------

(y) with respect to each beneficiary or member of such Lender that is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, represent to the
Borrower (for the benefit of the Borrower and the Administrative Agent) that
such beneficiary or member is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, and also deliver to the Borrower and the
Administrative Agent on or before the date on which such Foreign Lender becomes
a Lender under this Agreement, two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or successor applicable form, certifying
that each such beneficiary or member is entitled to receive all payments under
this Agreement and any Notes without deduction or withholding of any United
States federal income taxes, or two U.S. Tax Compliance Certificates from each
beneficiary or member and two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable, or successor
applicable form, certifying to such beneficiary’s or member’s legal entitlement
at the date of such certificate to an exemption from U.S. withholding tax under
the provisions of Section 871(h) or Section 881(c) of the Code with respect to
payments to be made under this Agreement and any Notes;

(2) deliver to the Borrower and the Administrative Agent two further copies of
any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and, obtain such extensions of time reasonably requested by the
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

 

51



--------------------------------------------------------------------------------

(3) agree, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender (or beneficiary or
member) to an exemption from withholding with respect to payments under this
Agreement and any Notes; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code and any regulations
thereunder, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subclause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any regulations thereunder.

Notwithstanding the foregoing, anything to the contrary, no Lender shall be
required to take any of the foregoing actions in this subsection 4.9(e) if any
change in treaty, law or regulation has occurred after the date such Person
becomes a Lender hereunder (or a beneficiary or member in the circumstances
described in subsection 4.9(e)(ii)(C) above, if later) which renders all such
forms inapplicable or which would prevent such Lender (or such beneficiary or
member) from duly completing and delivering any such form with respect to it and
such Lender so advises the Borrower and the Administrative Agent. Each Person
that shall become a Lender or a Participant pursuant to subsection 11.6 shall,
upon the effectiveness of the related transfer, be required to provide all of
the forms, certifications and statements required pursuant to this subsection,
provided that in the case of a Participant the obligations of such Participant
pursuant to this subsection 4.9(e) shall be determined as if such Participant
were a Lender except that such Participant shall furnish all such required
forms, certifications and statements to the Lender from which the related
participation shall have been purchased.

(g) Each Lender agrees that if any form or certification it previously delivered
pursuant to subsection 4.9(e) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

52



--------------------------------------------------------------------------------

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(i) The agreements in this subsection 4.9 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

4.10 Indemnity. Other than with respect to Taxes (other than any Taxes that
represent losses, claims, damages, liabilities or expenses of any kind arising
from any non-Tax claim), which shall be governed solely by subsections 4.8 and
4.9, the Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur (other
than through such Lender’s gross negligence or willful misconduct) as a
consequence of (a) default by the Borrower in making a conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment or conversion of
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurocurrency Loans or the conversion of Eurocurrency Loans on a
day which is not the last day of an Interest Period with respect thereto
(including, without limitation, as a result of a request by the Borrower
pursuant to subsection 11.1(d)). Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or converted, or not so borrowed, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurocurrency Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 4.10, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof. Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of demonstrable error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

53



--------------------------------------------------------------------------------

4.11 Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the
request, and at the expense, of the Borrower, each Lender to which the Borrower
is required to pay any additional amount pursuant to subsection 4.8 or 4.9, and
any Participant in respect of whose participation such payment is required,
shall reasonably afford the Borrower the opportunity to contest, and reasonably
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Tax giving rise to such payment; provided that (i) such Lender shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Lender its obligation to pay
such amounts pursuant to this Agreement and (ii) the Borrower shall reimburse
such Lender for its reasonable attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Borrower in contesting the
imposition of such Non-Excluded Tax; provided, however, that notwithstanding the
foregoing no Lender shall be required to afford the Borrower the opportunity to
contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Lender in good faith determines that to do so would
have an adverse effect on it.

(b) If a Lender changes its applicable lending office (other than pursuant to
paragraph (c) below) and the effect of such change, as of the date of such
change, would be to cause the Borrower to become obligated to pay any additional
amount under subsection 4.8 or 4.9, the Borrower shall not be obligated to pay
such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by the Borrower pursuant to subsection 4.8 or 4.9, such Lender shall
promptly notify the Borrower and the Administrative Agent and shall take such
steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans held by such
Lender at another lending office, or through another branch or an affiliate, of
such Lender); provided that such Lender shall not be required to take any step
that, in its reasonable judgment, would be materially disadvantageous to its
business or operations or would require it to incur additional costs (unless the
Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

(d) If the Borrower shall become obligated to pay additional amounts pursuant to
subsection 4.8 or 4.9 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under subsection 4.8 or 4.9, the
Borrower shall have the right, for so long as such obligation exists, (i) with
the assistance of the Administrative Agent, to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Loan, in whole or in part, at an aggregate price no less
than such Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) upon at least four Business Days’
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 4.10, without premium or penalty. In the
case of the substitution of a Lender, the Borrower, the Administrative Agent,
the affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Assumption pursuant to subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together

 

54



--------------------------------------------------------------------------------

with any accrued interest to such date on the amount prepaid. In the case of
each of the substitution of a Lender and of the prepayment of an affected Loan,
the Borrower shall first pay the affected Lender any additional amounts owing
under subsections 4.8 and 4.9 (as well as any other amounts then due and owing
to such Lender, including, without limitation, any amounts under this subsection
4.11) prior to such substitution or prepayment.

(e) If the Administrative Agent or any Lender receives a refund directly
attributable to Taxes for which the Borrower has made additional payments
pursuant to subsection 4.8(a) or 4.9, the Administrative Agent or such Lender,
as the case may be, shall promptly pay such refund (together with any interest
with respect thereto received from the relevant taxing authority) to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under subsection 4.8(a) or 4.9 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by the Administrative Agent or such Lender, and without interest
(other than as specified above); provided, however, that the Borrower agrees
promptly to return such refund (together with any interest with respect thereto
due to the relevant taxing authority) (free of all Non-Excluded Taxes) to the
Administrative Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority. Notwithstanding anything to the contrary in this subsection, in no
event will the Administrative Agent or applicable Lender be required to pay any
amount to the Borrower pursuant to this subsection the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(f) The obligations of a Lender or Participant under this subsection 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, termination of this
Agreement and the payment of the Loans and all amounts payable hereunder.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and each Lender to enter into this Agreement,
the Borrower hereby represents and warrants, on the Effective Date to the
Administrative Agent and each Lender that:

5.1 Financial Condition. The audited consolidated balance sheets of Holding and
its consolidated Subsidiaries as of December 31, 2014, December 31, 2015 and
December 31, 2016 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal years ended on such dates,
reported on by and accompanied by unqualified reports from Ernst & Young LLP,
present fairly, in all material respects, the consolidated financial condition
as at such date, and the consolidated results of operations and consolidated
cash flows for the

 

55



--------------------------------------------------------------------------------

respective fiscal years then ended, of Holding and its consolidated
Subsidiaries. The unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at September 30, 2017, and the related unaudited
consolidated statements of income and cash flows for the nine-month period ended
on such date, present fairly, in all material respects, the consolidated
financial condition as at such date, and the consolidated results of operations
and consolidated cash flows for the nine-month period then ended, of Holding and
its consolidated Subsidiaries (subject to the omission of footnotes and normal
year-end audit and other adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP consistently applied throughout the periods covered thereby (except with
respect to the schedules and notes thereto, as approved by a Responsible Officer
of the Borrower, and disclosed in any such schedules and notes). During the
period from December 31, 2016 to and including the Effective Date, there has
been no sale, transfer or other disposition by Holding and its consolidated
Subsidiaries of any material part of the business or property of Holding and its
consolidated Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of Holding and its consolidated Subsidiaries, taken as a whole, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Effective Date.

5.2 No Change; Solvent. (a) Since December 31, 2016, except as and to the extent
disclosed on Schedule 5.2, there has been no development or event relating to or
affecting any Loan Party which has had or would be reasonably expected to have a
Material Adverse Effect, and (b) as of the Effective Date, after giving effect
to the incurrence of the Indebtedness pursuant hereto, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

5.3 Existence; Compliance with Law. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right would not be
reasonably expected to have a Material Adverse Effect, (c) is duly qualified as
a foreign organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, other than in such jurisdictions where the
failure to be so qualified and in good standing would not be reasonably expected
to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
would not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
incur the Loans hereunder, and each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to incur the
Loans on the terms and conditions of this Agreement and any Notes. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan

 

56



--------------------------------------------------------------------------------

Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the incurrence of the Loans hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Effective Date, (b) filings to
perfect the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Borrower and its Subsidiaries the Obligor in respect
of which is the United States of America or any department, agency or
instrumentality thereof and (d) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
the Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of the Borrower, and each
other Loan Document to which any Loan Party is a party when executed and
delivered will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Credit Extensions hereunder and the use of the
proceeds thereof (a) will not violate the certificate of incorporation and
by-laws or other organizational or governing documents of any Loan Party,
(b) will not violate any other Requirement of Law or Contractual Obligation of
such Loan Party in any respect that would reasonably be expected to have a
Material Adverse Effect and (c) will not result in, or require, the creation or
imposition of any Lien (other than the Liens permitted by subsection 8.3) on any
of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against Holding or any of its Subsidiaries or
against any of their respective properties or revenues, (a) except as described
on Schedule 5.6, which is so pending or threatened at any time on or prior to
the Effective Date and relates to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) which would be reasonably
expected to have a Material Adverse Effect.

5.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
would be reasonably expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

5.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property except, in each case, to the extent such lack of
ownership would not constitute a Material Adverse Effect, and none of such
property is subject to any Lien, except for Liens permitted by subsection 8.3.
The real properties listed on Schedule 5.8 together constitute all the real
properties owned by a Loan Party as of the date hereof that are mortgaged or
required to be mortgaged under the Existing GPI Facilities.

 

57



--------------------------------------------------------------------------------

5.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or
has the legal right to use, all United States patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how and processes necessary for each of them to conduct its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or have such legal right to use would not be reasonably expected to have
a Material Adverse Effect. Except as provided on Schedule 5.9, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower know of any such claim, and, to the
knowledge of the Borrower, the use of such Intellectual Property by the Borrower
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

5.10 No Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
of or applicable to the Borrower or any of its Subsidiaries that would be
reasonably expected to have a Material Adverse Effect.

5.11 Taxes. To the knowledge of the Borrower, each of Holding and its
Subsidiaries has filed or caused to be filed all United States federal income
tax returns and all other material tax returns which are required to be filed
and has paid (a) all taxes shown to be due and payable on such returns and
(b) all taxes shown to be due and payable on any assessments of which it has
received notice made against it or any of its property (including, without
limitation, the Mortgaged Properties) and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any (i) taxes, fees or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) taxes, fees
or other charges the amount or validity of which are currently being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which reserves in conformity with GAAP have been provided on the books of
Holding or its Subsidiaries, as the case may be); and no tax Lien has been
filed, and no claim is being asserted, with respect to any such tax, fee or
other charge.

5.12 Federal Regulations. No part of the proceeds of any Credit Extensions will
be used for any purpose which violates the provisions of the Regulations of the
Board, including without limitation, Regulation T, Regulation U or Regulation X
of the Board. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, referred to in said
Regulation U.

5.13 ERISA. During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to clause (f) or (h) below, as of the date such representation is made
or deemed made), none of the following events or conditions, either individually
or in the aggregate, has resulted or is reasonably likely to result in a
Material Adverse Effect: (a) a Reportable Event; (b) the determination that any

 

58



--------------------------------------------------------------------------------

Single Employer Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (c) any noncompliance
with the applicable provisions of ERISA or the Code; (d) a termination of a
Single Employer Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA); (e) a Lien on the property of the Borrower or its
Subsidiaries in favor of the PBGC or a Plan (other than the Lien granted to the
PBGC pursuant to the PBGC Letter Agreement); (f) any Underfunding with respect
to any Single Employer Plan; (g) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (h) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; or (i) the
Insolvency of any Multiemployer Plan. There have been no transactions that
resulted or could reasonably be expected to result in any liability to the
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA that would, singly or in the aggregate, constitute a
Material Adverse Effect.

5.14 Collateral. Upon execution and delivery thereof by the parties thereto and
the occurrence of the Effective Date, the Guarantee and Collateral Agreement and
the Mortgages will be effective to create or continue (to the extent described
therein) in favor of the Administrative Agent, for the ratable benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein, except as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When (a) the actions specified
in Schedule 3 to the Guarantee and Collateral Agreement have been duly taken,
(b) all applicable Instruments, Chattel Paper and Documents a security interest
in which is perfected by possession have been delivered to, and/or are in the
continued possession of, the Administrative Agent, (c) all Deposit Accounts,
Electronic Chattel Paper and Pledged Stock (each as defined in the Guarantee and
Collateral Agreement and to the extent required therein) a security interest in
which is required to be or is perfected by “control” (as described in the
Uniform Commercial Code as in effect in the State of New York from time to time)
are under the “control” of the Administrative Agent and (d) the Mortgages have
been duly recorded, the security interests granted pursuant thereto shall
constitute (to the extent described therein) a perfected security interest in,
all right, title and interest of each pledgor or mortgagor (as applicable) party
thereto in the Collateral described therein with respect to such pledgor or
mortgagor (as applicable). Notwithstanding any other provision of this
Agreement, capitalized terms which are used in this subsection 5.14 and not
defined in this Agreement are so used as defined in the applicable Security
Document.

5.15 Investment Company Act; Other Regulations.

(a) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act.

 

59



--------------------------------------------------------------------------------

(b) The Borrower is not subject to regulation under any Federal or State statute
or regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.

(c) No Loan Party, nor any of their respective Subsidiaries nor, to the
knowledge of the Borrower, any of their respective directors, officers,
employees, agents, or Affiliates is or is owned or controlled by any Persons
that are: (i) currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
or will be used, directly or indirectly, to lend, contribute, provide or has or
will otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, any Book Manager or the
Administrative Agent) of Sanctions or Anti-Corruption Laws. The Borrower and its
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions that are applicable to each such
Person and have conducted their businesses in compliance in all material
respects therewith.

(d) To the extent applicable, Intermediate Holding, the Borrower and each
Material Subsidiary is in compliance, in all material respects, with the Act.

5.16 Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of Holding at
the Effective Date, the jurisdiction of their incorporation or formation and the
direct or indirect percentage ownership interest of Holding, or of the Company,
as applicable, as set forth therein.

5.17 [Reserved].

5.18 Environmental Matters. Except as set forth on Schedule 5.18, and other than
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them and reasonably
expect to timely obtain all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) have no reason to believe that: any of their Environmental Permits will not
be timely renewed or complied with; any additional Environmental Permits that
may be required of any of them will not be timely granted or complied with; or
that compliance with any Environmental Law that is applicable to any of them
will not be timely attained and maintained.

 

60



--------------------------------------------------------------------------------

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or at any other location, which could
reasonably be expected to (i) give rise to liability of the Borrower or any of
its Subsidiaries under any applicable Environmental Law or (ii) interfere with
the Borrower’s planned or continued operations.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Borrower or any of its Subsidiaries is, or to the knowledge of the Borrower
or any of its Subsidiaries will be, named as a party that is pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, under the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law, or received any other written
request for information with respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, nor is subject
to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.

5.19 No Material Misstatements. The written information, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower to
the Administrative Agent, the Other Representatives and the Lenders in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the
Effective Date any material misstatement of fact and did not omit to state as of
the Effective Date any material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not materially
misleading in their presentation of the Borrower and its Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

 

61



--------------------------------------------------------------------------------

5.20 Labor Matters. There are no strikes pending or, to the knowledge of the
Borrower, reasonably expected to be commenced against the Borrower or any of its
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to have a Material

Adverse Effect. The hours worked and payments made to employees of the Borrower
and each of its Subsidiaries have not been in violation of any applicable laws,
rules or regulations, except where such violations would not reasonably be
expected to have a Material Adverse Effect.

5.21 [Reserved].

5.22 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.23 Borrower ERISA Status. The Borrower represents and warrants as of the
Effective Date that the Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Effectiveness. This Agreement shall become effective as an
amendment and restatement of the Existing Credit Agreement as of the Effective
Date on which the following conditions precedent shall have been satisfied or
waived:

(a) Partnership Transaction. The Partnership Transaction shall have been
consummated not more than ten (10) calendar days prior to the Effective Date.

(b) Representations and Warranties. The representations and warranties in
subsections 5.2(b), 5.3(a), 5.4 (other than the second sentence thereof),
5.5(a), 5.12, 5.14, 5.15(a) and (d) shall be (i) in the case of representations
and warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects and (ii) in the case of all other
representations and warranties, true and correct in all material respects on and
as of the Effective Date.

(c) Solvency Certificate. The Administrative Agent shall have received a
certificate of the chief financial officer or treasurer (or equivalent officer)
of the Borrower in the form of Exhibit E.

Without limiting the generality of the provisions of the last paragraph of
subsection 10.3, for purposes of determining compliance with the conditions
specified in this subsection 6.1, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, from and after the Effective Date and until
payment in full of the Loans and any other amount then due and owing to any
Lender or the Administrative Agent hereunder and under any Note, the Borrower
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

 

62



--------------------------------------------------------------------------------

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the 90th day following
the end of each fiscal year of Holding ending on or after December 31, 2017, a
copy of (i) the consolidated balance sheet of Holding and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations, changes in common stockholders’ equity and cash flows for such
year, (ii) if the Borrower is not a Wholly Owned Subsidiary of Holding or such
statements are otherwise required to be filed with the SEC, the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related consolidated statements of operations, changes in
common stockholders’ equity and cash flows for such year, setting forth in the
case of each financial statement referenced in the foregoing clauses (i) and
(ii), in comparative form the figures for and as of the end of the previous
year, all reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing not unacceptable to the Administrative Agent in its
reasonable judgment (it being agreed that the furnishing of Holding’s Annual
Report on Form 10-K for such year, as filed with the SEC, will satisfy the
Borrower’s obligation under this subsection 7.1(a) with respect to such year to
the extent it includes all of the financial statements described in the
foregoing clauses (i) and (ii) except with respect to the requirement that such
financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit) and (iii) to the extent the financial statements referenced in the
foregoing clause (ii) are not required to be delivered, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related unaudited consolidated statements of
operations, changes in common stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for such year, setting forth in the
case of each financial statement referenced in this clause (iii), in comparative
form the figures for and as of the end of the previous year, all of the
financial statements referenced in this clause (iii) being certified by a
Responsible Officer of each of Holding and the Borrower as being fairly stated
in all material respects; and

(b) as soon as available, but in any event not later than the 45th day following
the end of each of the first three quarterly periods of each fiscal year of
Holding, (i) the unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of Holding and
its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter and (ii) if the Borrower is not a Wholly
Owned Subsidiary of Holding or such statements are otherwise required to be
filed with the SEC, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of the Borrower
and its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter, all of the financial statements referenced
in the foregoing clauses (i) and (ii) being certified by a Responsible Officer
of each of Holding

 

63



--------------------------------------------------------------------------------

and the Borrower as being fairly stated in all material respects (subject to
normal year-end audit and other adjustments) (it being agreed that the
furnishing of Holding’s Quarterly Report on Form 10-Q for such quarter, as filed
with the SEC, will satisfy the Borrower’s obligations under this subsection
7.1(b) with respect to such quarter to the extent it includes all of the
financial statements described in the foregoing clauses (i) and (ii));

all such financial statements delivered pursuant to subsection 7.1(a) or (b) to
be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of each of Holding
and the Borrower as being) complete and correct in all material respects in
conformity with GAAP and to be (and, in the case of any financial statements
delivered pursuant to subsection 7.1(b) shall be certified by a Responsible
Officer of each of Holding and the Borrower as being) prepared in reasonable
detail in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Effective
Date (except as approved by such accountants or officer, as the case may be, and
disclosed therein, and except, in the case of any financial statements delivered
pursuant to subsection 7.1(b), for the absence of certain notes).

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of each of Holding and the Borrower (i) stating that, to the best of
such Responsible Officer’s knowledge, each of Holding, the Borrower and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, and (ii) setting forth the calculations required to
determine (w) compliance with all covenants set forth in subsection 8.1, (x) the
Consolidated Total Leverage Ratio for the purpose of determining the applicable
pricing level in the Pricing Grid, (y) the Consolidated Total Leverage Ratio for
the purpose of the RP Calculation and (z) the Consolidated Senior Secured
Leverage Ratio relating to the end of the fiscal quarter for which such
financial statements and reports are delivered (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication, including facsimile or e-mail, and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(b) as soon as available, but in any event not later than the 90th day after the
beginning of each fiscal year of the Borrower, commencing with the fiscal year
beginning January 1, 2018, a copy of the projections by the Borrower of the
operating budget and cash flow budget of the Borrower and its Subsidiaries for
such fiscal year, such projections to be accompanied by a certificate of a
Responsible Officer of the Borrower to the effect that such Responsible Officer
believes such projections to have been prepared on the basis of reasonable
assumptions;

 

64



--------------------------------------------------------------------------------

(c) within five Business Days after the same are sent, copies of all financial
statements and reports which Holding or the Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports which Holding or the Borrower
may file with the SEC;

(d) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Borrower may file with the SEC, and such other documents or instruments
as may be reasonably requested by the Administrative Agent in connection
therewith; and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request and that the Borrower may obtain or prepare
without undue burden or expense and/or would not vitiate any attorney-client or
other legally recognized privilege.

Documents required to be delivered pursuant to subsection 7.1(a) or (b) or
subsection 7.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule A, or
otherwise files such documents with the SEC using the EDGAR platform; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Other Representatives may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holding, the Borrower or their respective securities. The Borrower
hereby agrees that if, and for long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative

 

65



--------------------------------------------------------------------------------

Agent, the Other Representatives and the Lenders to treat the Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Holding, the Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that any such Borrower Materials shall be treated as
set forth in subsection 11.18); (y) all Borrower Materials marked “PUBLIC” by
the Borrower are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Other Representatives shall treat any Borrower Materials that are not
marked “PUBLIC” by the Borrower as being suitable only for posting on a portion
of the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to make any Borrower
Materials “PUBLIC”.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings diligently
conducted and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holding or any of its Subsidiaries, as the case may be,
and/or except where the non-payment thereof would not have a Material Adverse
Effect.

7.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as conducted by the Borrower and its
Subsidiaries on the Effective Date, taken as a whole, and preserve, renew and
keep in full force and effect its legal existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, except as otherwise expressly permitted pursuant to subsection 8.5,
provided that the Borrower and its Subsidiaries shall not be required to
maintain any such rights, privileges or franchises, if the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition; (b) maintain with financially sound
and reputable insurance companies insurance on all property material to the
business of the Borrower and its Subsidiaries, taken as a whole, in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business; (c) furnish to the Administrative Agent, upon written request,
certificates of insurance evidencing such insurance; and (d) without limiting
the foregoing, at all times other than during any Collateral Release Period,
(i) maintain, if available, fully paid flood hazard insurance with respect to
each Mortgaged Property containing a Building that is located in a special flood
hazard area, as designated by FEMA, on such terms and in such amounts as
required by Flood Insurance Laws or as otherwise reasonably required by the
Administrative Agent (but in no event shall the Administrative Agent require
something less than the terms and amounts required by Flood Insurance Laws),
(ii) upon request, furnish to the Administrative Agent evidence of the renewal
of all such policies, and (iii) furnish to the Administrative Agent written
notice of any redesignation by FEMA of any such Building into or out of a
special flood hazard area promptly upon obtaining knowledge of such
redesignation.

 

66



--------------------------------------------------------------------------------

7.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, complete and correct entries in conformity
with GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants, in each case at any reasonable time, upon reasonable notice, and as
often as may reasonably be desired and, in the case of discussions with its
independent accountants, after giving the chief financial officer or treasurer
of the Borrower a reasonable opportunity to be present.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, the occurrence of any Default or Event of
Default;

(b) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of the Borrower or any of its Subsidiaries, other than as
previously disclosed in writing to the Lenders, or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, which in either case, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, the occurrence of any default or event of
default under any Indenture;

(d) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any litigation or proceeding affecting Holding
or any of its Subsidiaries in which the amount involved (not covered by
insurance) is $75,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(e) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower or any of its Subsidiaries knows or
reasonably should know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Borrower or its Subsidiaries in
favor of the PBGC (other than matters and Liens described in the PBGC Letter
Agreement) or a Plan or any withdrawal from, or the termination or Insolvency
of, any Multiemployer Plan; (ii) the

 

67



--------------------------------------------------------------------------------

institution of proceedings or the taking of any other formal action by the PBGC
or the Borrower or any of its Subsidiaries or any Commonly Controlled Entity or
any Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination or Insolvency of, any Single Employer Plan
or Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, could be
reasonably expected to result in liability to the Borrower or its Subsidiaries
in an amount that would exceed $75,000,000; or (iii) each occurrence of an
Underfunding under a Single Employer Plan following the Effective Date that
exceeds 20%, in each case, determined as of the most recent annual valuation
date of such Single Employer Plan on the basis of the actuarial assumptions used
to determine the funding requirements of such Single Employer Plan as of such
date;

(f) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any material adverse change in the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; and

(g) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, (i) any release or discharge by the Borrower or
any of its Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge are unlikely to exceed $75,000,000 or
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
could result in liability under applicable Environmental Laws, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such condition, circumstance, occurrence or event are unlikely to exceed
$75,000,000 or to have a Material Adverse Effect, or could reasonably be
expected to result in the imposition of any lien or other material restriction
on the title, ownership or transferability of any facilities and properties
owned, leased or operated by the Borrower or any of its Subsidiaries; and
(iii) any proposed action to be taken by the Borrower or any of its Subsidiaries
that would reasonably be expected to subject Holding or any of its Subsidiaries
to any material additional or different requirements or liabilities under
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such proposed action are unlikely to exceed
$75,000,000 or to have a Material Adverse Effect.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower (and, if applicable, the relevant Commonly
Controlled Entity or Subsidiary) setting forth details of the occurrence
referred to therein and stating what action the Borrower (or, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) proposes to take with respect
thereto.

7.8 Environmental Laws.

 

68



--------------------------------------------------------------------------------

(a) (i) Comply substantially with, and require substantial compliance by all
tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Subsidiaries. For purposes of this subsection 7.8(a),
noncompliance shall be deemed not to constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Borrower and any such affected Subsidiary shall promptly undertake reasonable
efforts, if any, to achieve compliance, and provided, further, that in any case
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.

(b) Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives as to which an appeal or other appropriate contest is or
has been timely and properly taken, is being diligently pursued in good faith,
and as to which appropriate reserves have been established in accordance with
GAAP, and, if the effectiveness of such order or directive has not been stayed,
the pendency of such appeal or other appropriate contest does not give rise to a
Material Adverse Effect.

(c) Maintain, update as appropriate, and implement in all material respects an
ongoing program reasonably designed to ensure that all the properties and
operations of the Borrower and its Subsidiaries are regularly and reasonably
reviewed by competent professionals to identify and promote compliance with and
to reasonably and prudently manage any liabilities or potential liabilities
under any Environmental Law that may affect the Borrower or any of its
Subsidiaries, including, without limitation, compliance and liabilities relating
to: discharges to air and water; acquisition, transportation, storage and use of
hazardous materials; waste disposal; repair, maintenance and improvement of
properties; employee health and safety; species protection; and recordkeeping.

7.9 After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral.

(a) At all times other than during any Collateral Release Period, with respect
to any owned real property or fixtures, in each case with a purchase price or a
fair market value of at least $25,000,000, in which the Borrower or any of its
Domestic Subsidiaries (other than the Philanthropic Fund, a Receivables
Subsidiary or an Excluded Subsidiary; provided that at any time any such
Subsidiary no longer qualifies as an “Excluded Subsidiary”, the Borrower shall
promptly deliver to the Administrative Agent all documents specified in this
subsection 7.9(a) for such Subsidiary) acquires ownership rights at any time
after the Effective Date, promptly grant to the Administrative Agent, for the
benefit of the Secured Parties, a Lien of record on all such owned real property
and fixtures, substantially in the form of Exhibit B and otherwise upon terms
reasonably satisfactory in form and substance to the Administrative Agent and in
accordance with any applicable requirements of any Governmental Authority
(including, without limitation, any required appraisals of such property under
FIRREA); provided that (i) nothing in this subsection 7.9 shall defer or impair
the attachment or perfection of any security interest in

 

69



--------------------------------------------------------------------------------

any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the Borrower, any of
its Subsidiaries or any other Person and (ii) no such Lien shall be required to
be granted as contemplated by this subsection 7.9 on any owned real property or
fixtures the acquisition of which is financed, or is to be financed within any
time period permitted by subsection 8.2(g) or (h), in whole or in part through
the incurrence of Indebtedness permitted by subsection 8.2(g) or (h), until such
Indebtedness is repaid in full (and not refinanced as permitted by subsection
8.2(g) or (h)) or, as the case may be, the Borrower determines not to proceed
with such financing or refinancing. In connection with any such grant to the
Administrative Agent, for the benefit of the Secured Parties, of a Lien of
record on any such real property in accordance with this subsection, the
Borrower or such Subsidiary shall deliver or cause to be delivered to the
Administrative Agent (x) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such real property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each other Loan Party
relating thereto) and evidence of flood insurance satisfying the requirements
set forth in Section 7.5 and other flood-related documentation as required by
Law and as reasonably required by the Administrative Agent (but in no event
shall the Administrative Agent require something less than the requirements of
the Flood Insurance Laws) and (y) any surveys, opinions, title insurance
policies, environmental reports, certificates of insurance and other documents
in connection with such grant of such Lien obtained by it in connection with the
acquisition of such ownership rights in such real property or as the
Administrative Agent shall reasonably request (in light of the value of such
real property and the cost and availability of such surveys, opinions, title
insurance policies, environmental reports, certificates and other documents and
whether the delivery of such surveys, opinions, title insurance policies,
environmental reports, certificates and other documents would be customary in
connection with such grant of such Lien in similar circumstances).
Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
unless and until each Lender (1) has received, at least twenty Business Days
prior to such execution and delivery (or such lesser period of time as may be
permitted by such Lender), the documents described in the preceding clause
(x) and such other documents as it may reasonably request to complete its flood
insurance due diligence and (2) has confirmed to the Administrative Agent that
such Lender’s flood insurance due diligence and flood insurance compliance has
been completed to its satisfaction.

(b) With respect to any Domestic Subsidiary (other than the Philanthropic Fund,
a Receivables Subsidiary or an Excluded Subsidiary, provided that at any time
any such Subsidiary no longer qualifies as an “Excluded Subsidiary”, the
Borrower shall promptly deliver to the Administrative Agent all documents
specified in this subsection 7.9(b) for such Subsidiary) created or acquired
subsequent to the Effective Date by the Borrower or any of its Domestic
Subsidiaries (other than a Subsidiary of a Foreign Subsidiary), promptly notify
the Administrative Agent of such occurrence, promptly (i) at all times other
than during any Collateral Release Period, execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent shall
reasonably deem necessary or reasonably advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Domestic Subsidiary, (ii) at all
times other than during any Collateral Release

 

70



--------------------------------------------------------------------------------

Period, deliver (or, in the case of a Receivables Subsidiary, cause to be
delivered) to the Administrative Agent (or to the administrative agent under the
Existing GPI Facilities) the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent corporation of such new Domestic
Subsidiary and (iii) unless such Subsidiary is a Receivables Subsidiary, cause
such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) at all times other than during any Collateral
Release Period, and subject to the Intercreditor Agreement, to take all actions
reasonably deemed by the Administrative Agent to be necessary or advisable to
cause the Lien created by the Guarantee and Collateral Agreement in such new
Domestic Subsidiary’s Collateral to be duly perfected in accordance with all
applicable Requirements of Law, including, without limitation, the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.

(c) At all times other than during any Collateral Release Period, with respect
to any Foreign Subsidiary (other than a Receivables Subsidiary or an Excluded
Subsidiary, provided that at any time any such Subsidiary no longer qualifies as
an “Excluded Subsidiary”, the Borrower shall promptly deliver to the
Administrative Agent all documents specified in this subsection 7.9(c) for such
Subsidiary) created or acquired subsequent to the Effective Date by the Borrower
or any of its Domestic Subsidiaries, the Capital Stock of which is owned
directly by the Borrower or a Domestic Subsidiary (other than a Receivables
Subsidiary or a Subsidiary of a Foreign Subsidiary), promptly notify the
Administrative Agent of such occurrence, promptly (i) execute and deliver to the
Administrative Agent a new pledge agreement or such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent shall reasonably deem
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest (as
and to the extent provided in the Guarantee and Collateral Agreement) in the
Capital Stock of such new Foreign Subsidiary that is owned by the Borrower or
any of its Domestic Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary of a Foreign Subsidiary) (provided that in no event shall more than
65% of the Capital Stock of any such new Foreign Subsidiary be required to be so
pledged and, provided, further, that no such pledge or security shall be
required with respect to any non-Wholly Owned Foreign Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Borrower or any of its
Subsidiaries was made therein) and (ii) to the extent reasonably deemed
advisable by the Administrative Agent, deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent corporation of such new Foreign Subsidiary and take such
other action as may be reasonably deemed by the Administrative Agent to be
necessary or desirable to perfect the Administrative Agent’s security interest
therein.

(d) At all times other than during any Collateral Release Period, at its own
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgement and delivery of, and thereafter register, file or record in an
appropriate governmental office, any document or instrument reasonably deemed by
the Administrative Agent to be necessary or desirable for the creation,
perfection and priority and the continuation of the validity, perfection and
priority of the foregoing Liens or any other Liens created pursuant to the
Security Documents.

(e) [reserved.]

 

71



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision of this Agreement or any other Loan
Document, so long as no Default or Event of Default shall have occurred and be
continuing, upon any Collateral Release Date (including after any re-pledge of
the Collateral upon the Collateral Re-Pledge Date pursuant to the proviso in
this paragraph), then, upon the request of the Borrower, any Lien on the
Collateral of any Loan Party granted to or held by the Administrative Agent (on
behalf of the Secured Parties) under any Loan Document shall be released and,
upon such request, any Loan Party that is a party to any Security Document shall
be released (collectively, the “Release”); provided that if any Release has
occurred, upon any Collateral Re-Pledge Date thereafter, then promptly (and in
any event within 30 days or such longer period of time as the Administrative
Agent determines in its reasonable discretion) after such Debt Ratings become
publicly released by such rating agencies, or sooner if the Borrower shall
otherwise elect to do so, the Borrower shall, and shall cause its Subsidiaries
to (i) take action (including the filing of Uniform Commercial Code and other
financing statements) that may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (for the
benefit of the Secured Parties) valid and subsisting Liens on the Collateral
other than real property consistent in all material respects in scope,
perfection and priority as those in effect prior to such release and pursuant to
documentation substantially similar to such documentation in place on or after
the Effective Date in accordance with this subsection 7.9 and, in the case of
any real property previously pledged as Mortgaged Property or real property
acquired on or after the Collateral Release Date as to which a Lien would have
been required to have been granted pursuant to subsection 7.9(a) had it not been
acquired during the Collateral Release Period, Liens of record consistent with
the requirements of subsection 7.9(a), and (ii) upon the Administrative Agent’s
request, deliver to the Administrative Agent customary opinions of counsel in
connection therewith.

7.10 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Loan Party is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents except to the extent the failure to maintain such authorizations,
consents, approvals and licenses would not have a Material Adverse Effect and
would not be reasonably be expected to impair the joint and several liability of
the Borrower with respect to the obligations of such Loan Party under the Loan
Documents.

7.11 Conditions Subsequent. Shall satisfy the items listed on Schedule 7.11 in
accordance with the requirements thereof.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, from and after the Effective Date and until
payment in full of the Loans and any other amount then due and owing to any
Lender or the Administrative Agent hereunder and under any Note, the Borrower
shall not and shall not permit any of its Subsidiaries to, directly or
indirectly:

8.1 Financial Covenants.

 

72



--------------------------------------------------------------------------------

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Test Period ending on or after December 31, 2017 to
exceed 4.25 to 1.00; provided that if a single acquisition expressly permitted
by subsection 8.9 with aggregate consideration of more than $100,000,000 occurs
during a fiscal quarter, the Borrower shall have the right to permit the
Consolidated Total Leverage Ratio to exceed 4.25 to 1.00 during such fiscal
quarter and the subsequent three fiscal quarters (such four fiscal quarters, an
“Elevated Ratio Period”) so long as (i) the Consolidated Total Leverage Ratio
does not exceed 4.50 to 1.00 at any time during the Elevated Ratio Period and
(ii) there is at least one fiscal quarter between Elevated Ratio Periods during
which the Consolidated Total Leverage Ratio is not in excess of 4.25 to 1.00 at
any time.

(b) Maintenance of Consolidated Interest Expense Ratio. Permit the Consolidated
Interest Expense Ratio as of the end of any Test Period ending on or after
December 31, 2017 to be less than 3.00 to 1.00.

8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (including any Indebtedness of any of its Subsidiaries), except:

(a) (i) Indebtedness of the Borrower under this Agreement; and (ii) Indebtedness
of the Loan Parties under the Loan Documents;

(b) Indebtedness evidenced by the Existing Notes, as the same may be amended,
restated or otherwise modified in accordance with subsection 8.13;

(c) Indebtedness of the Borrower or any Subsidiary Guarantor incurred to
refinance, in whole or in part, the Existing Notes and any subsequent
refinancings, renewals, extensions or replacements thereof, in each case as the
same may be amended, restated or otherwise modified from time to time in
accordance with subsection 8.13; provided that (i) the amount of such
Indebtedness is not increased except by an amount equal to the premium or other
amounts paid, and fees and expenses incurred, in connection with such
refinancing, refunding, renewal or extension and (ii) such Indebtedness is not
secured, directly or indirectly, by any assets of Intermediate Holding or any
Subsidiary or guaranteed by Subsidiaries that are not Subsidiary Guarantors;

(d) Indebtedness of the Borrower or any Subsidiary Guarantor, without limitation
as to amount so long as such Indebtedness is incurred at a time when the
Borrower is in Pro Forma Compliance and no Default shall exist or would occur as
a result therefrom;

(e) Indebtedness of the Borrower, any Subsidiary Guarantor or any Designated
Borrower secured by the Collateral (for so long as the Obligations are secured
thereby and, if the Obligations are unsecured, the Indebtedness permitted by
this subsection 8.2(e) shall likewise be required to be unsecured) consisting of
(i) the Existing GPI Facilities in an aggregate principal amount not to exceed
the Dollar Equivalent of $2,434,000,000, and (ii) other Indebtedness of the
Borrower, any Subsidiary Guarantor or any Designated Borrower (including
pursuant to a GPI

 

73



--------------------------------------------------------------------------------

Incremental Facility) in an aggregate principal amount not to exceed the greater
of (x) the Dollar Equivalent of $500,000,000 and (y) the maximum amount of
Indebtedness which may be incurred at such time without the Consolidated Senior
Secured Leverage Ratio (after giving pro forma effect to such incurrence and all
other transactions to be consummated in connection therewith) exceeding 3.25 to
1.00; provided that (A) in the case of Indebtedness incurred pursuant to this
clause (ii), that (1) no Default shall exist or will occur as a result from the
incurrence of such Indebtedness (except, in the case of the incurrence of GPI
Incremental Facility pursuant to this paragraph (e)(ii) the proceeds of which
will be used to consummate a Limited Conditionality Acquisition, such no Default
condition shall be determined (before and after giving effect to such Limited
Conditionality Acquisition and other transactions in connection therewith
(including the incurrence or assumption of Indebtedness)) on the date of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Conditionality Acquisition (so long
as no Event of Default under any of subsections 9(a) or (f) shall have occurred
and be continuing at the time of the consummation of such Limited Conditionality
Acquisition or would result therefrom)), (2) such Indebtedness neither matures
nor has a Weighted Average Life that is prior to (x) in the case of any GPI
Incremental Facility, the Termination Date, or (y) in the case of any other
Indebtedness incurred pursuant to this clause (ii), the date that is six months
after the Termination Date, (3) the covenants, events of default and guarantees
of any such Indebtedness, shall not be materially more restrictive to the
Borrower, when taken as a whole, than the terms of the existing Loans, unless
(x) the Lenders under the existing Loans also receive the benefit of such more
restrictive terms (it being understood to the extent that any covenant is added
for the benefit of any such Indebtedness, no consent shall be required from the
Administrative Agent or any Lender to the extent that such covenant is also
added for the benefit of any corresponding existing Loans), (y) any such
provisions apply after the latest Termination Date applicable to outstanding
Loans at such time, or (z) such terms shall be reasonably satisfactory to the
Administrative Agent and the Borrower; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent in connection with the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such resulting Indebtedness or copies of
the principal documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within fifteen (15) Business Days that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(4) such Indebtedness does not have mandatory prepayment or redemption features
other than (x) amortization permitted by the foregoing clause (2) and (y)
customary asset sale, insurance and condemnation proceeds events, change of
control offers and events of default no more restrictive than the terms of the
existing Loans, except to the extent any such more restrictive provisions apply
after the latest Termination Date existing at such time; provided that no such
Indebtedness shall require prepayments from the Net Cash Proceeds from events
triggering prepayments pursuant to subsection 4.2(b) on a greater than pro rata
basis with any Loans or the then outstanding term loans under the Existing GPI
Facilities that also requires such

 

74



--------------------------------------------------------------------------------

prepayment; and (B) in the case of all Indebtedness permitted by this subsection
8.2(e) that is secured, that such secured Indebtedness ranks pari passu with or
is junior in right of payment to the Indebtedness under this Agreement, is
guaranteed only by one or more of the Borrower and the Guarantors, and is
subject to the Intercreditor Agreement or another intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood and agreed by all present and subsequent Lenders from time to time
party hereto that the Administrative Agent is hereby authorized to execute and
deliver the Intercreditor Agreement or any other intercreditor, collateral
agency or similar agreement and security documents and/or amend the existing
Security Documents securing the Obligations in connection with the grant of a
pari passu or junior Lien to secure such Indebtedness in form and substance
reasonably satisfactory to the Administrative Agent and that the execution
thereof by the Administrative Agent will bind all holders from time to time of
the Obligations and which may provide, among other things, that the proceeds of
any Collateral may be distributed pro rata to the Obligations and such other
Indebtedness and which may provide that the trustee, administrative agent or
collateral agent for such other Indebtedness may independently exercise rights
and remedies with respect to the Collateral upon an event of default under such
other Indebtedness, subject to sharing, notice and other customary provisions
reasonably acceptable to the Administrative Agent), and any necessary approvals
from the PBGC have been received or (iii) any refinancing or replacement of the
Indebtedness referenced in clauses (i) or (ii) above, in whole or in part, so
long as such refinancing or replacement (x) does not increase the principal
amount of the Indebtedness being refinanced or replaced except by an amount
equal to unpaid accrued interest and fees and expenses incurred in connection
therewith and (y) satisfies the requirements of subclause (A) of the first
proviso following clause (ii) above and, if such refinancing or replacement is
secured by any Collateral, subclause (B) of such proviso;

(f) Indebtedness of the Borrower to any Guarantor or, to the extent permitted by
subsection 8.8(f), (l) or (o), any Subsidiary of the Borrower and of any
Subsidiary of the Borrower to the Borrower, any Guarantor or, to the extent
permitted by subsection 8.8(f), (l) or (o), any other Subsidiary of the
Borrower;

(g) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the acquisition of fixed or capital assets (whether pursuant to a
loan, a Financing Lease or otherwise) otherwise permitted pursuant to this
Agreement, and any other Financing Leases, in an aggregate principal amount at
any one time outstanding in the aggregate as to the Borrower and its
Subsidiaries not exceeding 10% of the Consolidated Tangible Assets, provided
that such Indebtedness is incurred substantially simultaneously with such
acquisition or within six months after such acquisition or in connection with a
refinancing thereof (and any refinancing, renewals, extensions or replacements
thereof in whole or in part; provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the premium or other amounts paid, and fees and
expenses incurred, in connection with such refinancing, refunding, renewal or
extension);

 

75



--------------------------------------------------------------------------------

(h) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the purchase price of, or Indebtedness of the Borrower and any of
its Subsidiaries assumed in connection with, any acquisition permitted by
subsection 8.9, provided that (i) such Indebtedness is incurred prior to,
substantially simultaneously with or within six months after such acquisition or
in connection with a refinancing thereof, (ii) such Indebtedness is incurred at
a time when the Borrower is in Pro Forma Compliance and (iii) immediately after
giving effect to such acquisition no Default or Event of Default shall have
occurred and be continuing (and any refinancing, renewals, extensions or
replacements thereof in whole or in part; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension);

(i) to the extent that any Indebtedness may be incurred or arise thereunder,
Indebtedness of the Borrower and its Subsidiaries under Interest Rate Protection
Agreements and under Permitted Hedging Arrangements;

(j) other Indebtedness outstanding or incurred under facilities in existence on
the Effective Date and listed on Schedule 8.2(j), and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension;

(k) Guarantee Obligations of the Borrower or any of its Subsidiaries in respect
of Indebtedness of the Borrower or any of its Subsidiaries (other than any
Receivables Subsidiary) otherwise permitted hereunder;

(l) Indebtedness of the Borrower or any of its Subsidiaries pursuant to any
Permitted Securitization Transaction;

(m) Indebtedness of Foreign Subsidiaries of the Borrower (in addition to
Indebtedness of Foreign Subsidiaries of the Borrower permitted by subsection
8.2(a) and subsection 8.2(j)) not exceeding in the aggregate principal amount at
any one time outstanding as to all such Foreign Subsidiaries the sum of (i)
$200,000,000, plus (ii) 90% of the net book value of all then outstanding
Accounts and accounts receivable of such Foreign Subsidiaries, plus (iii) 60% of
the net book value of all Inventory of such Foreign Subsidiaries;

(n) Indebtedness of the Borrower or any of its Subsidiaries in respect of Sale
and Leaseback Transactions permitted under subsection 8.11;

(o) Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
insurance premiums in the ordinary course of business;

 

76



--------------------------------------------------------------------------------

(p) Indebtedness of any Foreign Subsidiary of the Borrower that is fully
supported on the date of the incurrence thereof by a Foreign Backstop Letter of
Credit (as defined in the GPI Credit Agreement as in effect on the Effective
Date);

(q) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; provided that such Indebtedness is
extinguished within two Business Days of its incurrence and other Indebtedness
incurred pursuant to any Secured Cash Management Agreements;

(r) Indebtedness in respect of Financing Leases which have been funded solely by
Investments of the Borrower and its Subsidiaries permitted by subsection 8.8(m);

(s) [reserved];

(t) [reserved];

(u) Guarantee Obligations of the Borrower and its Subsidiaries in respect of
recourse events in connection with any Permitted Securitization Transaction or
any Permitted Receivables Transaction;

(v) Guarantee Obligations in respect of Indebtedness of a Person in connection
with a joint venture or similar arrangement, and as to all of such Persons does
not at any time (together with any Investments made in accordance with
subsection 8.8(l)) exceed an aggregate principal amount $300,000,000 at any time
outstanding; and

(w) additional unsecured Indebtedness not otherwise permitted by the preceding
clauses of this subsection 8.2 not exceeding $150,000,000 in aggregate principal
amount at any one time outstanding;

provided, in each case, that any Guarantee Obligation of any Loan Party in
respect of Indebtedness of any Subsidiary that is not a Loan Party must be an
Investment permitted by subsection 8.8(f), (l) or (o) or a Guarantee Obligation
permitted by clause (u) above.

For purposes of determining compliance with clauses (e), (j), (m) and (w) of
this subsection 8.2, the amount of any Indebtedness denominated in any currency
other than Dollars shall be calculated based on customary currency exchange
rates in effect in the case of such Indebtedness incurred on or prior to the
Effective Date, on the Effective Date and, in the case of such Indebtedness
incurred after the Effective Date, on the date that such Indebtedness was
incurred.

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens for Taxes, assessments and similar charges not yet delinquent or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect, or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

77



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings diligently conducted;

(c) Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided that the rental
payments secured thereby are not yet due and payable;

(d) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

(e) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;

(f) Liens to secure the performance of bids, trade contracts (other than for
borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, judgment and like bonds, replevin
and similar bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, or discrepancies, conflicts in boundary
lines, shortages in area, encroachments or any other facts which a correct
survey would disclose, which do not materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries taken as a whole;

(h) Liens securing or consisting of Indebtedness of the Borrower and its
Subsidiaries permitted by subsection 8.2(g) incurred to finance the acquisition
of fixed or capital assets or Indebtedness of the Borrower and its Subsidiaries
permitted by subsection 8.2(h) incurred to finance the purchase price of, or
assumed in connection with, any acquisition permitted by subsection 8.9,
provided that (i) such Liens shall be created no later than the later of the
date of such acquisition or the date of the incurrence or assumption of such
Indebtedness, and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and, in the case of Indebtedness
assumed in connection with any such acquisition, the property subject thereto
immediately prior to such acquisition;

 

78



--------------------------------------------------------------------------------

(i) Liens existing on assets or properties at the time of the acquisition
thereof by the Borrower or any of its Subsidiaries which do not materially
interfere with the use, occupancy, operation and maintenance of structures
existing on the property subject thereto or extend to or cover any assets or
properties of the Borrower or such Subsidiary other than the assets or property
being acquired;

(j) Liens in existence on the Effective Date and listed in Schedule 8.3(j) and
other Liens securing Indebtedness of the Borrower and its Subsidiaries permitted
by subsection 8.2(j), provided that no such Lien is spread to cover any
additional property after the Effective Date and that the amount of Indebtedness
secured thereby is not increased except as permitted by
subsection 8.2(j);

(k) Liens securing Guarantee Obligations permitted under (i) subsections
8.8(e)(i) and 8.8(e)(iii) and (ii) subsection 8.8(e)(iv) not exceeding in the
case of Liens permitted under this clause (ii) (as to the Borrower and all of
its Subsidiaries) $5,000,000 in aggregate amount at any time outstanding;

(l) Liens created pursuant to the Security Documents (including, but not limited
to, Liens created pursuant to the Security Documents to secure Secured Cash
Management Agreements and Secured Hedge Agreements);

(m) Liens created pursuant to and in accordance with any Permitted
Securitization Transaction or any Permitted Receivables Transaction;

(n) Liens in favor of lessees or sublessees of packaging machinery leased or
subleased to customers of the Borrower and its Subsidiaries on such packaging
machinery and related rights;

(o) any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Capital Stock of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement, provided that no such encumbrance or
restriction affects in any way the ability of the Borrower or any of its
Subsidiaries to comply with subsection 7.9(b) or (c);

(p) Liens on property subject to Sale and Leaseback Transactions permitted under
subsection 8.11 and general intangibles related thereto;

(q) easements, rights-of-way, servitudes, restrictive covenants, permits,
licenses, use agreements, surface leases, subsurface leases or other similar
encumbrances (including hunting and recreational leases and leases and other
encumbrances in respect of pipelines, compressor stations and television
antennas) on, over or in respect of timberland, none of which, singly or in the
aggregate, materially adversely affects the operations of the Borrower and its
Subsidiaries or the value of such timberland;

(r) pay-as-you-harvest timber sales agreements, lump sum timber deeds or sales
agreements and similar encumbrances entered into in the ordinary course of
business;

 

79



--------------------------------------------------------------------------------

(s) Liens on property of any Foreign Subsidiary of the Borrower securing
Indebtedness of such Foreign Subsidiary permitted by subsection 8.2(m);

(t) [reserved];

(u) Liens on Intellectual Property or on foreign patents, trademarks, trade
names, copyrights, technology, know-how or processes; provided that such Liens
result from the granting of licenses in the ordinary course of business to any
Person to use such Intellectual Property or such foreign patents, trademarks,
trade names, copyrights, technology, know-how or processes, as the case may be;

(v) Liens securing any Indebtedness incurred pursuant to subsection 8.2(e)
(including, for the avoidance of doubt, the Existing GPI Facilities);

(w) Liens securing Guarantee Obligations described in subsection 8.2(v);
provided, however, that such Liens shall be limited to any assets contributed by
the Borrower or its Subsidiaries to such joint venture or other entity;

(x) Liens (not securing Indebtedness) disclosed by any mortgage loan policy of
title insurance delivered to the Administrative Agent on the Effective Date or
pursuant to subsection 7.9(a); and

(y) Liens not otherwise permitted hereunder, all of which Liens permitted
pursuant to this subsection 8.3(y) secure obligations and Indebtedness not
exceeding (as to the Borrower and all of its Subsidiaries) in an aggregate
amount at any time outstanding 5% of the Consolidated Tangible Assets at such
time.

8.4 [Reserved].

8.5 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:

(a) any Person may be merged or consolidated with or into the Borrower or any
Person (other than the Borrower) may be merged or consolidated with or into any
one or more Subsidiaries of the Borrower; provided that (i) the Subsidiary or
Subsidiaries of the Borrower shall be the continuing or surviving entity (or, if
not the survivor, the surviving entity, simultaneously with such merger or
consolidation, shall become a Subsidiary), (ii) if such Person is not a
Subsidiary of the Borrower, such transaction must not effect an acquisition not
permitted under subsection 8.9, (iii) in each instance involving the Borrower,
the Borrower shall be the continuing or surviving entity, and (iv) in each
instance involving a Guarantor, the Guarantor shall be the continuing or
surviving entity, or the continuing or surviving entity shall become a Guarantor
hereunder and otherwise comply with all applicable terms of subsection 7.9 at
the time of such merger or consolidation;

 

80



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower may be merged or consolidated with or into
any other Person in order to effect an acquisition permitted pursuant to
subsection 8.9;

(c) (i) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or another Subsidiary Guarantor and (ii) any Subsidiary of the Borrower
(other than any Subsidiary Guarantor) may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower, any Wholly Owned Subsidiary of the Borrower or any Subsidiary
Guarantor;

(d) any Subsidiary of the Borrower may liquidate or dissolve under applicable
corporate statutes if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; and

(e) as expressly permitted by subsection 8.6.

8.6 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary of the Borrower, issue or sell any
shares of such Subsidiary’s Capital Stock, to any Person other than the Borrower
or any Subsidiary Guarantor, except:

(a) the sale or other Disposition of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business, or
the lease of any surplus real property;

(b) the sale or other Disposition of any property (including Inventory) in the
ordinary course of business (including Dispositions of timber properties in
connection with the management thereof or in connection with tax free or similar
exchanges for other properties) or any “fee in lieu” or other disposition of
assets to any governmental authority or agency but that continues in use by the
Borrower or any Subsidiary;

(c) the sale or discount without recourse for credit risk of accounts
receivable, notes receivable, drafts or other instruments (and intangibles
related thereto) arising in the ordinary course of business, or the conversion
or exchange of accounts receivable into or for notes receivable, drafts or other
instruments in connection with the compromise or collection thereof, including,
without limitation, any such sale or discount made in connection with a supply
chain arrangement involving the Borrower and/or any of its Subsidiaries and a
buyer of the Inventory of the Borrower or its Subsidiaries or other receivables
discount program, but in each case excluding any securitization or similarly
structured transaction (including any Permitted Securitization Transaction) (any
such transaction, a “Permitted Receivables Transaction”; provided that, in the
case of any Foreign Subsidiary of the Borrower, any such sale or discount may be
with recourse if such sale or discount is consistent with customary practice in
such Foreign Subsidiary’s country of business;

 

81



--------------------------------------------------------------------------------

(d) (i) as permitted by subsection 8.5(b), (ii) constituting Investments
permitted by subsection 8.8, (iii) constituting a Restricted Payment permitted
by subsection 8.7 and (iv) pursuant to Sale and Leaseback Transactions permitted
by subsection 8.11;

(e) the sale, transfer or discount of Receivables (and intangibles related
thereto) pursuant to any Permitted Securitization Transaction;

(f) (i) Dispositions of any assets or property by the Borrower or any of its
Subsidiaries to the Borrower, any Wholly Owned Subsidiary of the Borrower, any
Subsidiary Guarantor or any other Subsidiary of the Borrower; provided that
(i) any such Disposition by the Borrower shall (x) not be prohibited by
subsection 8.5(a) and (y) be to a Subsidiary Guarantor or to a Subsidiary which
becomes a Guarantor hereunder and otherwise complies with all applicable terms
of subsection 7.9 at the time of such Disposition; provided further that
Dispositions by the Borrower to any Subsidiary which is not a Subsidiary
Guarantor shall be permitted in an amount, together with the amount of any
Disposition pursuant to the proviso in clause (ii) below, not in excess of
$300,000,000 in the aggregate; (ii) any such Disposition by a Subsidiary
Guarantor of all or substantially all of its assets must be to (A) the Borrower,
(B) another Subsidiary Guarantor, or (C) a Subsidiary which becomes a Guarantor
hereunder and otherwise complies with all applicable terms of subsection 7.9 at
the time of such Disposition; provided further that any Disposition by a
Subsidiary Guarantor to any Subsidiary which is not a Subsidiary Guarantor shall
be permitted in an amount, together with the amount of any Disposition pursuant
to the proviso in clause (i) above, not in excess of $300,000,000 in the
aggregate, (iii) any such Disposition by a Wholly-Owned Subsidiary of the
Borrower not permitted pursuant to clause (i) or (ii) above shall be to the
Borrower, a Subsidiary Guarantor or another Wholly-Owned Subsidiary of the
Borrower, and (iv) any such Disposition by a Subsidiary of the Borrower which is
not a Wholly-Owned Subsidiary shall be to the Borrower or any other Subsidiary;

(g) the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

(h) any Asset Sale by the Borrower or any of its Subsidiaries, provided that the
Net Cash Proceeds of each such Asset Sale do not exceed $25,000,000 and the
aggregate Net Cash Proceeds of all Asset Sales in any fiscal year made pursuant
to this subsection (h) do not exceed $50,000,000; and

(i) (x) any Asset Sale contemplated on Schedule 8.6(i), or (y) any other Asset
Sales by the Borrower or any of its Subsidiaries, provided that in the case of
any such Asset Sale under this clause (y), (1) with respect to any Asset Sale
(or group of related Asset Sales) having a purchase price in excess of
$75,000,000 on an individual basis, the Person making such Asset Sale shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided that (A) for the purposes of this subclause (1), any
securities received by a Person making an Asset Sale

 

82



--------------------------------------------------------------------------------

from the applicable purchaser that are converted into cash within 180 days
following the closing of the applicable Asset Sale shall be deemed to be cash to
the extent of the cash received that is applied to prepay Loans or reinvested in
accordance with subsection 4.2(b)(ii) and (B) any liabilities (as shown or
included on the Borrower’s or such Subsidiary’s most recent balance sheet
provided hereunder (or in the footnotes thereto) of the Borrower or such
Subsidiary) with respect to Indebtedness secured by a first-priority Lien on the
assets subject to such Asset Sale (including, without limitation, any Financing
Lease) that are assumed by the transferee with respect to the applicable Asset
Sale and for which the Borrower and/or any applicable Subsidiaries obligated
thereunder shall have been validly released by all applicable creditors in
writing shall be deemed to be cash; and (2) the Net Cash Proceeds of such Asset
Sale less the Reinvested Amount is applied in accordance with subsection
4.2(b)(ii).

8.7 Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in Capital Stock (other than Disqualified Stock)) of
Holding, Intermediate Holding or the Borrower or options, warrants or other
rights to purchase Capital Stock of Holding, Intermediate Holding or the
Borrower) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Borrower or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, or make any other distribution (other than
distributions payable solely in Capital Stock (other than Disqualified Stock) of
Holding, Intermediate Holding or the Borrower or options, warrants or other
rights to purchase Capital Stock of Holding, Intermediate Holding or the
Borrower) in respect thereof (any such dividend, payment, set apart, purchase,
redemption, defeasance, retirement, acquisition or distribution, a “Restricted
Payment”), either directly or indirectly, whether in cash or property or in
obligations of the Borrower, except that:

(a) the Borrower may declare and pay cash dividends in an amount sufficient to
allow Holding and/or Intermediate Holding to pay expenses incurred in the
ordinary course of business;

(b) the Borrower may declare and pay cash dividends in an amount sufficient to
cover reasonable and necessary expenses (including professional fees and
expenses) incurred by Holding and/or Intermediate Holding in connection with
(i) registration, public offerings and exchange listing of equity or debt
securities and maintenance of the same, (ii) compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any of the other Loan Documents and
(iii) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor);

(c) the Borrower may declare and pay cash dividends to Intermediate Holding in
amounts sufficient to pay income Taxes to be paid by Intermediate Holding,
Holding and any other Person that owns any Capital Stock in Intermediate Holding
to any taxing authority imposed on their respective allocable shares of the
taxable income of Intermediate Holding and its Subsidiaries;

 

83



--------------------------------------------------------------------------------

(d) [reserved];

(e) the Borrower may declare and pay cash dividends in an amount sufficient to
allow Holding and/or Intermediate Holding to pay all fees and expenses incurred
in connection with the transactions expressly contemplated by this Agreement and
the other Loan Documents, and to allow Holding and/or Intermediate Holding to
perform its obligations under or in connection with the Loan Documents to which
it is a party;

(f) the Borrower may redeem, repurchase, retire, defease or otherwise acquire
its Capital Stock in exchange for, or out of the net cash proceeds of, the
substantially concurrent sale or issuance (other than to a Subsidiary) of its
Capital Stock (other than Disqualified Stock);

(g) the Borrower may pay any dividend within 60 days after the date of the
declaration of the dividend by Holding if, at the date of declaration, the
dividend payment would have complied with the provisions of this subsection 8.7;

(h) the Borrower may declare and pay other Restricted Payments so long as
(i) the Borrower is in Pro Forma Compliance after giving effect thereto, (ii) no
Default or Event of Default exists or would result therefrom and (iii) the
aggregate amount of Restricted Payments previously made pursuant to this
subsection 8.7(h) after October 1, 2014, together with the amount of such
proposed Restricted Payment, does not exceed the sum of (I) $50,000,000 plus
(II) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing July 1, 2012 through and including the end of the most recent
fiscal quarter for which an Adjustment Date has occurred (or, in the case such
Consolidated Net Income shall be a negative number, 100% of such negative
number) plus (III) 100% of the aggregate Net Cash Proceeds from the issuance or
sale of Capital Stock (other than Disqualified Stock) of the Borrower (or, to
the extent received by the Borrower as a capital contribution from Holding or
Intermediate Holding, 100% of the aggregate Net Cash Proceeds from such capital
contribution (other than in exchange for Disqualified Stock)) after the
Effective Date, plus (IV) 100% of the aggregate amount equal to any net
reduction in Investments that are existing as of the Effective Date pursuant to
subsection 8.8(l) or (o) as a result of a return of capital (for the avoidance
of doubt, excluding any reductions as a result of any write down of such
Investments but including any liquidation or sale of such Investment for cash)
plus (V) without duplication of the foregoing, the fair value (as determined in
good faith by the Board of Directors of the Borrower (or Board of Directors of
Holding, as appropriate) of property or assets received by the Borrower as
capital contributions to the Borrower on or after the Partnership Closing Date
(and for the avoidance of doubt, from the issuance or sale (other than to a
Subsidiary) of its Capital Stock (other than Disqualified Stock)) after the
Partnership Closing Date; provided, that the amount by which Restricted Payments
that may be made under this paragraph (h) is increased as a result of the
Partnership Transaction shall be used solely to fund Restricted Payments to fund
the payment of obligations of Holding and its Subsidiaries arising from the
Partnership Transaction and the documents and instruments executed and delivered
in connection therewith; and

 

84



--------------------------------------------------------------------------------

(i) so long as no Default or Event of Default exists or would result therefrom
the Borrower may declare and pay additional Restricted Payments, in an unlimited
amount if the Consolidated Total Leverage Ratio is less than 3.25 to 1.00
(calculated as of the date of such proposed Restricted Payments in accordance
with the definition of “Pro Forma Compliance” after giving effect to such
proposed Restricted Payments).

For the avoidance of doubt, the aggregate amount of Restricted Payments made
pursuant to subsection 8.7(i) shall not reduce the aggregate amount of
Restricted Payments that are permitted under subsection 8.7(h).

8.8 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit (including the incurrence or assumption of any Guarantee
Obligation) or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a business unit of,
or make any other investment, in cash or by transfer of assets or property, in
(each an “Investment”), any Person, except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Investments existing on the Effective Date and described in Schedule 8.8(c),
setting forth the respective amounts of such Investments as of a recent date;

(d) Investments in notes receivable and other instruments and securities
obtained in connection with any Permitted Receivables Transaction and Bond
Prepayments permitted by subsection 8.13(a);

(e) loans and advances to officers, directors or employees of Holding or any of
its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) existing on the Effective Date and described in
Schedule 8.8(c), (iii) made after the Effective Date for relocation expenses in
the ordinary course of business, (iv) made for other purposes in an aggregate
amount (as to Holding and all of its Subsidiaries) of up to $10,000,000
outstanding at any time and (v) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity;

(f) (i) Investments by the Borrower in its Wholly Owned Subsidiaries (other than
any Receivables Subsidiary) and Subsidiary Guarantors and by such Wholly Owned
Subsidiaries and Subsidiary Guarantors in the Borrower, Wholly Owned
Subsidiaries of the Borrower (other than any Receivables Subsidiary) and
Subsidiary Guarantors (subject, in the case of any Investments by the Borrower
or any Guarantor in a Subsidiary that is not a Guarantor, to the limitations set
forth in subsection 8.6(f)) and/or (ii) Investments in Intermediate Holding in
amounts and for purposes for which dividends are permitted under subsection 8.7;

(g) acquisitions expressly permitted by subsection 8.9 and, to the extent
otherwise restricted by this subsection 8.8, the Partnership Transaction;

 

85



--------------------------------------------------------------------------------

(h) Investments of the Borrower and its Subsidiaries under Interest Rate
Protection Agreements or under Permitted Hedging Arrangements;

(i) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or
otherwise described in subsection 8.3(c), (d) or (f);

(j) Investments representing non-cash consideration received by the Borrower or
any of its Subsidiaries in connection with any Asset Sale, provided that in the
case of any Asset Sale permitted under subsection 8.6(i), such non-cash
consideration constitutes not more than 25% of the aggregate consideration
received in connection with such Asset Sale and any such non-cash consideration
received by the Borrower or any of its Domestic Subsidiaries is pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Documents (except to the extent occurring during any Collateral Release
Period);

(k) any Investment by the Borrower and its Subsidiaries in a Receivables
Subsidiary which, in the judgment of the Borrower, is prudent and reasonably
necessary in connection with, or otherwise required by the terms of, any
Permitted Securitization Transaction;

(l) Investments by the Borrower or any of its Subsidiaries in a Person in
connection with a joint venture or similar arrangement (including, without
limitation, Foreign Subsidiaries) in an aggregate amount not to exceed at any
time (together with any Guarantee Obligations permitted by subsection 8.2(v)) an
amount equal to $300,000,000; provided that the Borrower or such Subsidiary
complies with the provisions of subsection 7.9(b) and (c) hereof, if applicable,
with respect to such ownership interest;

(m) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its Subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such Subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(n) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Borrower or any of its Subsidiaries
in connection with any bankruptcy proceeding or other reorganization of such
other Person or as a result of foreclosure, perfection or enforcement of any
Lien or exchange for evidences of Indebtedness, securities or other property of
such other Person held by the Borrower or any of its Subsidiaries; provided that
any such securities or other property received by the Borrower or any of its
Domestic Subsidiaries (other than a Receivables Subsidiary or a Subsidiary of a
Foreign Subsidiary) is pledged to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Security Documents; and

 

86



--------------------------------------------------------------------------------

(o) Investments not otherwise permitted by the preceding clauses of this
subsection 8.8 not to exceed in the aggregate at any time the greater of (i)
$150,000,000 and (ii) 10% of the consolidated total assets of the Borrower and
its Subsidiaries shown on the consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter for which an
Adjustment Date has occurred, determined on a consolidated basis in accordance
with GAAP.

8.9 Limitations on Certain Acquisitions. Acquire by purchase or otherwise all
the business or assets of, or stock or other evidences of beneficial ownership
of, any Person (other than, to the extent otherwise restricted by this
subsection 8.9, the Partnership Transaction), except that the Borrower and its
Subsidiaries shall be allowed to make any such acquisitions so long as, on the
date of consummation thereof, immediately before, and after giving effect to,
such acquisition, (a) no Event of Default shall have occurred and be continuing;
provided that if such acquisition is a Limited Conditionality Acquisition
financed with proceeds of a substantially concurrent incurrence of Indebtedness
under a GPI Incremental Facility, the satisfaction of the condition set forth in
this clause (a) shall (to the extent requested by the Borrower and agreed by the
Administrative Agent and the lenders under such GPI Incremental Facility) be
determined on the date of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited
Conditionality Acquisition (so long as no Event of Default under any of
subsection 9(a) or (f) shall have occurred and be continuing at the time of the
consummation of such Limited Conditionality Acquisition or would result
therefrom) and (b) if the aggregate cash consideration paid by the Borrower and
its Subsidiaries for such acquisition exceeds $100,000,000, the Borrower shall
be in Pro Forma Compliance; provided that if such acquisition is a Limited
Conditionality Acquisition financed with proceeds of a substantially concurrent
incurrence of Indebtedness under a GPI Incremental Facility, the satisfaction of
the condition set forth in this clause (b) shall (to the extent requested by the
Borrower and agreed by the Administrative Agent and the lenders under such GPI
Incremental Facility) be determined on the date of the execution of the
definitive purchase agreement, merger agreement or other acquisition agreement
governing such Limited Conditionality Acquisition.

8.10 [Reserved].

8.11 Limitation on Sale and Leaseback Transactions. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary (any of such arrangements, a “Sale and Leaseback Transaction”),
except for Sale and Leaseback Transactions permitted by subsection 8.6(i) so
long as an amount equal to 100% of the Net Cash Proceeds of such Sale and
Leaseback Transaction is applied in accordance with subsection 4.2(b)(iv).

8.12 [Reserved].

8.13 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents.

 

87



--------------------------------------------------------------------------------

(a) Make any optional payment or prepayment on, or optional repurchase or
redemption of, any Existing Note or Additional Note (and, in any event for the
avoidance of doubt, excluding the Existing GPI Facilities) (any such payment,
prepayment, repurchase or redemption, a “Bond Prepayment” but, for the avoidance
of doubt, excluding any payment of accrued interest to the date of such payment,
prepayment, repurchase or redemption), including, without limitation, any
optional payments on account of, or for a sinking or other analogous fund for,
the optional repurchase, redemption, defeasance or other acquisition thereof;
provided that the Existing Notes and any Additional Notes may (in whole or in
part) be paid, repurchased, redeemed or otherwise acquired (x) without any
implied waiver of any Event of Default that may occur under clause (e) or (l) of
Section 9, in a change of control, asset sale or tender offer made in accordance
with the Note Documents, or (y) with the proceeds of Indebtedness permitted by
subsection 8.2(c), 8.2(d), 8.2(e)(ii), 8.2(e)(iii) or 8.2(w); and provided,
further, that, so long as no Default or Event of Default exists, the Borrower
may make Bond Prepayments after the Effective Date (i) in an aggregate amount
not to exceed $100,000,000 or (ii) if the Consolidated Senior Secured Leverage
Ratio is less than 3.25 to 1.00 (calculated as of the date of such proposed Bond
Prepayment in accordance with the definition of “Pro Forma Compliance” after
giving effect to such proposed Bond Prepayment), in an unlimited amount. In
calculating the amount of Bond Prepayments permitted to be made pursuant to
clause (i) or clause (ii) of the immediately preceding sentence, the Borrower
may elect to make Bond Prepayment pursuant to clause (ii) before using the
basket in clause (i). If both amounts are available and the Borrower does not
make an election, the Borrower will be deemed to have made the applicable Bond
Prepayment pursuant to clause (ii). The Borrower may not reclassify any Bond
Prepayments made pursuant to such clause (i) or clause (ii) after the date such
prepayment is made.

(b) Enter into any Synthetic Purchase Agreement if under such Synthetic Purchase
Agreement it may be required to make (i) any payment relating to the Capital
Stock of Holding that has the same economic effect on the Borrower and its
Subsidiaries as any Investment by the Borrower in Capital Stock of Holding
prohibited by subsection 8.8 above or (ii) any payment relating to any Existing
Note or Additional Note that has the same economic effect on the Borrower as any
optional payment or prepayment or repurchase or redemption prohibited by
subsection 8.13(a) above, unless, in each case, such requirement is conditioned
upon obtaining any requisite consent of the Lenders hereunder.

8.14 Limitation on Changes in Fiscal Year. Permit the fiscal year of Holding,
Intermediate Holding or the Borrower to end on a day other than December 31.

8.15 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which prohibits or limits the ability of the Borrower or any of its
Subsidiaries (other than any Receivables Subsidiaries and any Foreign
Subsidiaries or Subsidiaries of either thereof) to create, incur, assume or
suffer to exist any Lien in favor of the Lenders in respect of obligations and
liabilities under this Agreement or any other Loan Documents upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement, the other Loan Documents and any related documents,
(b) any industrial revenue or

 

88



--------------------------------------------------------------------------------

development bonds, purchase money mortgages, acquisition agreements or Financing
Leases or agreements in connection with any Permitted Securitization Transaction
or Permitted Receivables Transaction permitted by this Agreement (in which
cases, any prohibition or limitation shall only be effective against the assets
financed or acquired thereby) or operating leases of real property entered into
in the ordinary course of business, (c) any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Borrower or any of its Subsidiaries as
in effect at the time of such acquisition (except to the extent such
Indebtedness was incurred or encumbrance or restriction was created in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired, provided that, in the case of Indebtedness, such Indebtedness was
permitted by subsection 8.2(h) above, (d) customary non-assignment provisions in
leases, licenses and commercial contracts that are entered into in the ordinary
cause of business and do not pertain to Indebtedness, (e) restrictions imposed
on cash, cash equivalents or securities that are subject to escrow or deposit
arrangements arising under leases and commercial contracts that are entered into
in the ordinary course of business and do not pertain to Indebtedness,
(f) purchase money obligations or capital lease obligations for property or
assets acquired or leased in transactions otherwise permitted hereby that impose
restrictions against Liens on such property or assets (in which case, any
prohibition or limitation shall only be effective against such property or
assets and property and assets reasonably related thereto and proceeds thereof),
(g) restrictions or conditions with respect to cash collateral so long as the
Lien in respect of such cash collateral is permitted under subsection 8.3, (h)
restrictions under agreements evidencing or governing or otherwise relating to
Indebtedness permitted under subsection 8.2 of any Subsidiary that is not (and
is not required to become) a Loan Party; provided that such restrictions relate
only to the assets of such Subsidiary, (i) customary provisions in joint venture
and similar agreements restricting the granting of Liens in the Capital Stock of
such joint venture entity (so long as such Person is not a Loan Party or a
Subsidiary) and (j) provisions under agreements evidencing or governing or
otherwise relating to Indebtedness permitted under subsection 8.2(e) requiring
that such Indebtedness be secured ratably with any Liens securing the
Indebtedness under this Agreement including any such provisions as may be set
forth in the documents and instruments evidencing the Existing GPI Facilities.

8.16 Limitation on Lines of Business. (a) Enter into any business, either
directly or through any Subsidiary or joint venture or similar arrangement
described in subsection 8.8(l), except for those businesses of the same general
type as those in which the Borrower and its Subsidiaries (including the
Philanthropic Fund) are engaged on the Effective Date or which are reasonably
related thereto or which is a reasonable extension thereof.

(b) In the case of any Foreign Subsidiary Holdco, own any material assets other
than securities of one or more Foreign Subsidiaries and other assets relating to
an ownership interest in any such securities or Subsidiaries or enter into any
business except in connection with such ownership.

8.17 Limitations on Currency and Commodity Hedging Transactions. Enter into,
purchase or otherwise acquire agreements or arrangements relating to currency,
commodity or other hedging except, to the extent and only to the extent that,
such agreements or arrangements are entered into, purchased or otherwise
acquired in the ordinary course of business of the

 

89



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries with reputable financial institutions or
vendors (determined as of the time such agreement or arrangement is entered
into) and not for purposes of speculation (any such agreement or arrangement
permitted by this subsection, a “Permitted Hedging Arrangement”).

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) (i) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or (ii) the Borrower shall fail to pay any interest on
any Loan or any other amount payable hereunder within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
(or in any respect if otherwise already qualified by materiality or Material
Adverse Effect) on or as of the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsection 7.4 (as to the existence of the Borrower
only), 7.7(a) or Section 8 of this Agreement; provided that, in the case of a
default in the observance or performance of its obligations under subsection
7.7(a) hereof, such default shall have continued unremedied for a period of two
days after a Responsible Officer of the Borrower shall have discovered or should
have discovered such default; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9), and such default
shall continue unremedied for a period ending on the earlier of (i) the date 32
days after a Responsible Officer of Holding or the Borrower shall have
discovered or should have discovered such default and (ii) the date 15 days
after written notice has been given to Holding or the Borrower by the
Administrative Agent or the Required Lenders; or

(e) Intermediate Holding or any of its Subsidiaries shall (i) default in (x) any
payment of principal of or interest on any Indebtedness (other than the Loans)
in excess of $75,000,000, or (y) the payment of any Guarantee Obligation in
excess of $75,000,000, beyond the period of grace (not to exceed 30 days), if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness or
Guarantee Obligation referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or

 

90



--------------------------------------------------------------------------------

other event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity or
such Guarantee Obligation to become payable (each of the foregoing, an
“Acceleration”), and such time shall have lapsed and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered, such
Default Notice shall have been given; or

(f) (i) Any Loan Party (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party (other than an Immaterial
Subsidiary or an Insignificant Subsidiary) shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged, unstayed or unbonded
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Loan Party (other than an Immaterial
Subsidiary or an Insignificant Subsidiary) shall take any corporate action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) shall
be generally unable to, or shall admit in writing its general inability to, pay
its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
determination that any Single Employer Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA or
any Lien in favor of the PBGC or a Plan shall arise on the assets of either of
the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to

 

91



--------------------------------------------------------------------------------

administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) either of the Borrower or any
Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan, or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could be reasonably expected to result
in a Material Adverse Effect; or

(h) One or more judgments or decrees not covered by insurance as to which such
insurer has acknowledged coverage shall be entered against Holding or any of its
Subsidiaries (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) involving in the aggregate at any time a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within 60 days from the entry thereof, or to be received in respect thereof in
the event any appeal thereof shall be unsuccessful) of $75,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

(i) [reserved];

(j) (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or any
Loan Party which is a party to any of the Security Documents shall so assert in
writing, or (ii) the Lien created by any of the Security Documents shall cease
to be perfected and enforceable in accordance with its terms or of the same
effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Collateral (other than (x) in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document and (y) as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Guarantee and
Collateral Agreement or to file Uniform Commercial Code continuation
statements), and such failure of such Lien to be perfected and enforceable with
such priority shall have continued unremedied for a period of 20 days; or

(k) Any Loan Document (other than any of the Security Documents) shall cease for
any reason to be in full force and effect (other than pursuant to the terms
hereof or thereof) or any Loan Party shall so assert in writing; or

(l) A Change of Control shall have occurred; or

 

92



--------------------------------------------------------------------------------

(m) Any event or circumstance entitling the Persons purchasing, or financing the
purchase of, Receivables under any Permitted Securitization Transaction
involving aggregate Receivables in excess of $75,000,000 to stop so purchasing
or financing, other than by reason of the occurrence of the stated expiry date
of such Permitted Securitization Transaction, a refinancing of such Permitted
Securitization Transaction through another Permitted Securitization Transaction,
a reduction in any applicable borrowing base, or the occurrence of any other
event or circumstance which is not, or is not related primarily to, an action or
statement taken or made, or omitted to be taken or made, by or on behalf of, or
a condition of or relating to, Intermediate Holding or any of its Subsidiaries;
provided that any notices or cure periods that are conditions to the rights of
such Persons to stop purchasing, or financing the purchase of, such Receivables
have been given or have expired, as the case may be;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement shall immediately become due and payable, and
(B) if such event is any other Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

After the exercise of remedies provided for in this Section 9 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in accordance with Section 6.5 of the Guarantee and Collateral Agreement;
provided that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth in Section 6.5 of the
Guarantee and Collateral Agreement.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements may, in the Administrative
Agent’s discretion, be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank and each Cash Management Bank not a party to this Agreement who obtains the
benefit of the foregoing provision or any Collateral by virtue of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 10 hereof for itself and
its Affiliates as if a “Lender” party to this Agreement.

 

93



--------------------------------------------------------------------------------

SECTION 10. ADMINISTRATIVE AGENT

10.1 Appointment and Authority. (a) Each of the Lenders (in its capacities as a
Lender, potential Hedge Bank and potential Cash Management Bank) hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under

the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 10 are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to subsection 10.5 for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 10 and Section 11, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

94



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its reasonable
opinion or the reasonable opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in subsection 11.1 and Section 9) or (ii) in the
absence of its own gross negligence, willful misconduct or breach in bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the

 

95



--------------------------------------------------------------------------------

making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it with reasonable care,
and shall not be liable to any Lender for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent with reasonable care; provided that no such delegation
shall serve as a release of the Administrative Agent from any of its
responsibilities hereunder or as a waiver by the Borrower of any of its rights
hereunder. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 10 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible to any Lender for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders with the consent of the
Borrower (not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment or been consented to by the
Borrower, then such resignation shall nonetheless become effective in accordance
with such notice and (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) except for
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other

 

96



--------------------------------------------------------------------------------

than as provided in subsection 4.9(g) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent of such
resignation effective date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and subsection 11.5 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring Administrative Agent was acting as Administrative
Agent and (ii) after such resignation for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(A) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (B) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

10.7 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Other Representatives listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

10.8 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, each of the Lenders agrees that the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under subsections 4.3 and 11.5) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel as provided herein, and any
other amounts due the Administrative

 

97



--------------------------------------------------------------------------------

Agent under subsections 4.3 and 11.5. Nothing contained herein shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Capital Stock or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(i) through (viii) of subsection 11.1(a), (iii) the Administrative Agent shall
be authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

10.9 Collateral and Guaranty Matters. Each of the Lenders (in its capacities as
a Lender, potential Hedge Bank and potential Cash Management Bank) irrevocably
authorizes the Administrative Agent:

 

98



--------------------------------------------------------------------------------

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Facility
Termination Date, (ii) that is disposed or to be disposed as part of or in
connection with any disposition permitted hereunder or under any other Loan
Document, (iii) if approved, authorized or ratified in writing in accordance
with subsection 11.1, (iv) owned by a Guarantor upon release of such Guarantor
from its Guarantor Obligations pursuant to clause (b) below or (v) upon any
Collateral Release Date as provided herein and pursuant to the Security
Documents;

(b) to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder; and

(d) to take any other action required to be taken by it under the terms of any
Security Document.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents to which it is a
party pursuant to this subsection 10.9. In each case as specified in this
subsection 10.9, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guarantee and Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this subsection 10.9.

10.10 Other Secured Parties. Without limitation of any of the terms set forth in
Section 8 of the Guarantee and Collateral Agreement, no Hedge Bank or Cash
Management Bank (other than the Administrative Agent and the Lenders) who
obtains the benefit of the provisions of subsection 6.5 of the Guarantee and
Collateral Agreement or any Collateral by virtue of the provisions hereof or of
the Guarantee and Collateral Agreement or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 10 to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangement have been made
with respect to, Obligations arising under Secured Hedge Agreements and Secured
Cash Management Agreements to the extent the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made

 

99



--------------------------------------------------------------------------------

with respect to, Obligations arising under Secured Hedge Agreements and Secured
Cash Management Agreements in the case of the Facility Termination Date (or such
earlier date on which the Loans and all other amounts owing under this Agreement
become due and payable pursuant to Section 9).

10.11 Lender ERISA Status.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding subsection
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding subsection (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such

 

100



--------------------------------------------------------------------------------

Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans or this Agreement.

(c) Each of the Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans and
this Agreement, (ii) may recognize a gain if it extended the Loans for an amount
less than the amount being paid for an interest in the Loans by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

101



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this subsection. Except as otherwise provided below in this
subsection 11.1, the Required Lenders may, with the acknowledgment of the
Administrative Agent, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall:

(i) waive any condition set forth in subsection 6.1, without the written consent
of each Lender;

(ii) reduce the amount of any Loan or of any scheduled installment thereof or
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof (excluding mandatory prepayments under
subsection 4.2) or change the currency in which any Loan is payable, in each
case without the consent of each Lender directly affected thereby (which
reduction or extension shall not also require the vote of Required Lenders);
provided, however, that only the consent of the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” to the extent such
change would be applicable to all Lenders or to waive any obligation of the
Borrower or any other Person to pay interest or any other amount at the Default
Rate to the extent such waiver would be applicable to all Lenders or (B) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or to reduce any fee payable hereunder;

(iii) extend the scheduled date of maturity of any Loan without the consent of
each Lender that is extending such maturity or expiration date (which extension
shall not also require the vote of Required Lenders);

 

102



--------------------------------------------------------------------------------

(iv) (A) amend, modify or waive any provision of this subsection 11.1(a), (B)
reduce the percentage specified in the definition of “Required Lenders”, (C)
amend, modify or waive any other provisions hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or
(D) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents (other than
the definitions specified in clause (v) of this subsection 11.1 or pursuant to
subsection 8.5 or 11.1(b)), in each case without the written consent of all the
Lenders;

(v) reduce the percentages specified in the definition of “Required Lenders”
without the written consent of each Lender;

(vi) release all or substantially all of the value of the Guarantee Obligations
under the Guarantee and Collateral Agreement without the written consent of each
Lender; or, in the aggregate (in a single transaction or a series), release all
or substantially all of the Collateral without the written consent of each
Lender, except as expressly permitted hereby or by any Security Document;

(vii) change Section 9 hereof, or Section 6.5 of the Guarantee and Collateral
Agreement (except as contemplated by subsection 8.2(e)) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender adversely affected thereby; or

(viii) amend, modify or waive any provision of Section 10, or affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document, without the written consent of the then Administrative Agent and of
any Other Representative affected thereby.

Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans. In the case of any waiver, each of the Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Facility and the accrued interest and
fees in respect thereof and (ii) to include, as appropriate, the Lenders holding
such credit facilities in any required vote or action of the Required Lenders.

 

103



--------------------------------------------------------------------------------

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Loans (as defined below) to permit
the refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
loan tranche hereunder (“Replacement Loans”); provided that (i) the aggregate
principal amount of such Replacement Loans shall not exceed the aggregate
principal amount of such Refinanced Loans, (ii) the Applicable Margin for such
Replacement Loans shall not be higher than the Applicable Margin for such
Refinanced Loans, (iii) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing, and (iv) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

(d) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”), then the Borrower may, on ten Business Days’ prior
written notice to the Administrative and the Non-Consenting Lender, (x) repay
all obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date or (y) replace
such Non-Consenting Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 11.6 (with the assignment fee and any
other costs and expenses to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrower owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such Non-Consenting Lender
concurrently with such Assignment and Assumption. In connection with any such
replacement under this subsection 11.1(d), if the Non-Consenting Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
within a period of time deemed reasonable by the Administrative Agent after the
later of (x) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and/or such other documentation and (y) the date as of
which all obligations of the Borrower owing to the Non-Consenting Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such Non-Consenting Lender, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Non-Consenting
Lender.

 

104



--------------------------------------------------------------------------------

11.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule A; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its or their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications to Persons other
than the Borrower or any other Loan Party posted to an Internet or intranet
website shall be

 

105



--------------------------------------------------------------------------------

deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or any of its Related Parties; provided, however, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Holding, the
Borrower or their respective securities for purposes of United States Federal or
state securities laws.

 

106



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders, if acting in good faith and without gross negligence or willful
misconduct, shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of bad
faith, gross negligence or willful misconduct. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with subsection 11.10 (subject to the terms of
subsection 11.7), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to subsection 11.7, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 

107



--------------------------------------------------------------------------------

11.5 Payment of Expenses and Taxes.

(a) Indemnification by the Borrower. The Borrower agrees (i) to pay or reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, execution and delivery of, and any
amendment, supplement, waiver or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the administration of the transactions contemplated hereby and
thereby (including the monitoring of the Collateral), including, without
limitation, the reasonable fees and disbursements of one primary counsel (and
such necessary and appropriate local counsel) for the Administrative Agent and
such additional counsel retained with the consent of the Borrower (such consent
not to be unreasonably withheld or delayed), (ii) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable costs and expenses
incurred after the Effective Date in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the reasonable fees and
disbursements of one counsel to the Administrative Agent (and such necessary and
appropriate local counsel) and one counsel for each other class of Lenders (in
each case, subject to additional counsel as a result of actual or perceived
conflicts of interest), and any reasonable Environmental Costs incurred by any
of them arising out of or in any way relating to any Loan Party or any property
in which any Loan Party has had any interest at any time, (iii) to pay, and
indemnify and hold harmless each Lender, the Administrative Agent and the Other
Representatives from and against, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery,
administration and enforcement of, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (iv) to pay, and indemnify and
hold harmless each Lender, the Administrative Agent and the Other
Representatives (and their respective Affiliates and the respective directors,
trustees, officers, employees, controlling persons, agents, successors and
assigns of each Lender, the Administrative Agent, the Other Representatives and
their respective Affiliates) (each an “indemnified party”) from and against, any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (whether or not caused by any such Person’s own negligence (other
than gross negligence as determined by a final, nonappealable judgment of a
court of competent jurisdiction) and including, without limitation, the
reasonable fees and disbursements of counsel) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents (regardless of whether the
Administrative Agent, any such Other Representative or any Lender is a party to
the litigation or other proceeding giving rise thereto and regardless of whether
any such litigation or other proceeding is brought by the Borrower or any other
Person), including, without limitation, any of the foregoing

 

108



--------------------------------------------------------------------------------

relating to the violation of, noncompliance with, or liability under, any
Environmental Laws or any orders, requirements or demands of Governmental
Authorities related thereto applicable to the operations of the Borrower, any of
its Subsidiaries or any of the facilities and properties owned, leased or
operated by the Borrower or any of its Subsidiaries (but excluding proceedings
and claims solely between or among the Lenders which involve no act or omission
of the Borrower (but including proceedings brought by any Lender against the
Administrative Agent or any of the Arrangers acting in its capacity as such))
(all the foregoing in this clause (iv), collectively, the “indemnified
liabilities”), provided that the Borrower shall not have any obligation
hereunder to the Administrative Agent, any such Other Representative or any
Lender with respect to Environmental Costs or indemnified liabilities arising
from (x) the breach in bad faith, gross negligence or willful misconduct of such
indemnified party (or any of its subsidiaries or any of its or their respective
directors, trustees, officers, employees, agents, successors and assigns) as
determined by a final, nonappealable judgment of a court of competent
jurisdiction or (y) claims made or legal proceedings commenced against any
indemnified party by any securityholder or creditor thereof arising out of and
based upon rights afforded any such securityholder or creditor solely in its
capacity as such (and not arising out of any act or omission of Holding or any
of its Subsidiaries). The Borrower shall not be responsible for the fees and
expenses of more than one primary counsel (and one local counsel in each
appropriate jurisdiction) in each claim or proceeding (or series of related
claims or proceedings) for which indemnification is sought by the indemnified
parties except, in each case, with respect to additional counsel for the
indemnified parties as a result of an actual or perceived conflict of interest.
Notwithstanding the foregoing, except as provided in clauses (ii) and (iii)
above, the Borrower shall have no obligation under this subsection 11.5 to the
Administrative Agent, any Other Representative or any Lender with respect to any
tax, levy, impost, duty, charge, fee, deduction or withholding imposed, levied,
collected, withheld or assessed by any Governmental Authority (other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim). The agreements in this subsection shall survive repayment of the Loans
and all other amounts payable hereunder.

(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under subsection 11.5(a) to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate Total Outstandings at such time) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent). The obligations of the Lenders
under this subsection 11.5(b) are subject to the provisions of subsection
4.6(c).

 

109



--------------------------------------------------------------------------------

11.6 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower shall not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection 11.6(b), (ii) by way of
participation in accordance with the provisions of subsection 11.6(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection 11.6(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection 11.6(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than, $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default described in subsection
9(a) or 9(f) has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;

 

110



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this subsection and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default described in
subsection 9(a) or 9(f) (with respect to the Borrower only) has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) in the case of any
Assignment and Assumption entered into on or prior to the Effective Date, such
assignment is to an Eligible Assignee previously agreed in writing by the
Administrative Agent and IPC or the Borrower; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment Resulting in Additional Non-Excluded Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending to the Borrower without the imposition of any additional
Non-Excluded Taxes.

(viii) Notes. The assigning Lender shall deliver all Notes evidencing the
assigned interests to the Borrower or the Administrative Agent (and the
Administrative Agent shall deliver such Notes to the Borrower).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall make all acknowledgments, representations and warranties required of a
Lender hereunder, and the assigning Lender

 

111



--------------------------------------------------------------------------------

thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be subject to the obligations under and
entitled to the benefits of subsections 4.8, 4.9, 4.10 and 11.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request and upon surrender by the assigning Lender of all Notes
evidencing the assigned interests, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection 11.6(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts of the Loans owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
processing and recordation fee referred to in subsection (b)(iv) of this
subsection 11.6 and any written consent to such assignment required by
subsection (b)(iii) of this subsection 11.6, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. The entries in the Register shall be conclusive absent
demonstrable error, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to its own Loans only),
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Loans; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Loan Parties, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents and
(iv) the granting of such participation shall not require that any cost or
expense of any kind at any time be borne by the Borrower or any Subsidiary
thereof and shall not result in any increase in any payment of any kind to be
made by the Borrower or any Subsidiary under any Loan Document unless the
Borrower expressly agrees in writing to bear such cost, expense or increase in
payment in connection with the relevant participation. Any agreement or
instrument pursuant to which a Lender sells such a participation shall

 

112



--------------------------------------------------------------------------------

provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clause (ii) of the first proviso to subsection 11.1(a)
that directly affects such Participant (it being understood that (i) any vote to
rescind any acceleration made pursuant to Section 9 of amounts owing with
respect to the Loans and other Obligations and (ii) any modifications of the
provisions relating to amounts, timing or application of prepayments of Loans
and other Obligations shall not require the approval of such Participant).
Subject to subsection 11.6(e), the Borrower agrees that each Participant shall
be entitled to the benefits of subsections 4.8, 4.9 and 4.10 (subject to the
requirements of those sections, including timely delivery of forms pursuant to
subsection 4.9) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection 11.6(b). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. No Loan Party shall be obligated to
make any greater payment under subsection 4.8 or 4.9 than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made upon the request or with the prior written consent of the
Borrower and the Borrower expressly waives the benefit of this provision at the
time of such participation. Any Participant that is not incorporated under the
laws of the United States of America or a state thereof shall not be entitled to
the benefits of subsection 4.9 unless such Participant complies with subsection
4.9(e) and provides the forms and certificates referenced therein to the Lender
that granted such participation.

(f) Voting Participants. Notwithstanding anything in this subsection 11.6 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Effective Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit

 

113



--------------------------------------------------------------------------------

Lender so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Borrower and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar for dollar basis,
as if such Voting Participant were a Lender, on any matter requiring or allowing
a Lender to provide or withhold its consent, or to otherwise vote on any
proposed action, in each case, in lieu of the vote of the selling Lender;
provided, however, that if such Voting Participant has at any time failed to
fund any portion of its participation when required to do so and notice of such
failure has been delivered by the selling Lender to the Administrative Agent,
then until such time as all amounts of its participation required to have been
funded have been funded and notice of such funding has been delivered by the
selling Lender to the Administrative Agent, such Voting Participant shall not be
entitled to exercise its voting rights pursuant to the terms of this subsection
11.6(f), and the voting rights of the selling Lender shall not be
correspondingly reduced by the amount of such Voting Participant’s
participation. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 11.6(f) shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Borrower and the Administrative Agent. To be effective,
each Voting Participant Notification shall, with respect to any Voting
Participant, (A) state the full name of such Voting Participant, as well as all
contact information required of an assignee as set forth in Exhibit D, (B) state
the dollar amount of the participation purchased and (C) include such other
information as may be required by the Administrative Agent. The selling Lender
and the Voting Participant shall notify the Administrative Agent and the
Borrower within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 11.6(f) or delivered in connection with any
Voting Participant Notification. The Borrower and the Administrative Agent shall
be entitled to conclusively rely on information provided by a Lender identifying
itself or its participant as a Farm Credit Bank without verification thereof and
may also conclusively rely on the information set forth in Schedule 11.6(f),
delivered in connection with any Voting Participant Notification or otherwise
furnished pursuant to this subsection 11.6(f) and, unless and until notified
thereof in writing by the selling Lender, may assume that there have been no
changes in the identity of Voting Participants, the dollar amount of
participations, the contact information of the participants or any other
information furnished to the Borrower or the Administrative Agent pursuant to
this subsection 11.6(f). The voting rights hereunder are solely for the benefit
of the Voting Participants and shall not inure to any assignee or participant of
a Voting Participant.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

114



--------------------------------------------------------------------------------

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.7 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this subsection shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to the Borrower or any Subsidiary thereof (as to which the
provisions of this subsection shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

11.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
represents and warrants to each other party hereto that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges and agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its

 

115



--------------------------------------------------------------------------------

own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender represents to each other party hereto that
it is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its
activities, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder.

11.9 Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the day on which final
judgment is given.

(b) The obligations of the Borrower in respect of this Agreement and any Note
due to any party hereto or any holder of any bond shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such party or such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by such party or such holder (as the case may be) of any sum
adjudged to be so due in the judgment currency such party or such holder (as the
case may be) may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party or such
holder (as the case may be) in the original currency, the Borrower agrees as a
separate obligation and notwithstanding any such judgment, to indemnify such
party or such holder (as the case may be) against such loss, and if the amount
of the original currency so purchased exceeds the sum originally due to any
party to this Agreement or any holder of Notes (as the case may be), such party
or such holder (as the case may be), agrees to remit to the Borrower, such
excess. This covenant shall survive the termination of this Agreement and
payment of the Loans and all other amounts payable hereunder.

11.10 Right of Set-Off. The Borrower hereby irrevocably authorizes the
Administrative Agent, each Lender and each of their respective Affiliates at any
time and from time to time without notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default under subsection 9(a) so long as any amount remains unpaid
after it becomes due and payable by the Borrower or any other Loan Party under
this Agreement or any other Loan Document, to set-off and appropriate and apply
against any such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, such other Lender or any such Affiliate to or
for the credit or the account of the Borrower, or any part thereof in such
amounts as the Administrative Agent, such Lender or any such

 

116



--------------------------------------------------------------------------------

Affiliate may elect. The Administrative Agent, each Lender and each of their
respective Affiliates shall notify the Borrower and the Administrative Agent
promptly of any such set-off and the application made by the Administrative
Agent, such Lender or any such Affiliate of the proceeds thereof; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Administrative Agent, each Lender and each of
their respective Affiliates under this subsection 11.10 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent, such Lender or any such Affiliate may have.

11.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any of the Loan Parties, the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

11.14 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.15 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to
(subject to clause (d) below) the exclusive general jurisdiction of the courts
of the State of New York sitting in New York County, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

 

117



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent, any Lender or any other Secured Party to sue in any other
jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
the Loan Documents and the Loans hereunder occurring on or prior to the
Effective Date, the Borrower acknowledges and agrees that: (a)(i) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Arranger and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates or any other Person and (ii) none of
the Administrative Agent, any Arranger or any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Arranger and any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with the Loan Documents or the Loans hereunder occurring on or
prior to the Effective Date.

11.17 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

118



--------------------------------------------------------------------------------

11.18 Confidentiality. The Administrative Agent, the Other Representatives and
each Lender agrees to keep confidential any information (a) provided to it by or
on behalf of Holding, Intermediate Holding, the Borrower or any of their
respective Subsidiaries pursuant to or in connection with the Loan Documents or
(b) obtained by such Lender based on a review of the books and records of
Holding, Intermediate Holding, the Borrower or any of their respective
Subsidiaries; provided that nothing herein shall prevent the Administrative
Agent, any Other Representative or any Lender from disclosing any such
information (i) to the Administrative Agent, any Lender or any other party
hereto, (ii) to any Transferee, prospective Transferee or any creditor or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction or credit insurance provider relating to the Borrower and its
obligations which agrees to comply with the provisions of this subsection (or
provisions no less restrictive than those of this subsection) pursuant to an
instrument for the benefit of the Borrower (it being understood that each
relevant disclosing Person shall be solely responsible for obtaining such
instrument), (iii) to its affiliates and the employees, officers, directors,
agents, attorneys, accountants and other professional advisors of it and its
affiliates, provided that such Lender shall inform each such Person of the
agreement under this subsection 11.18 and take reasonable actions to cause
compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this subsection 11.18), (iv)
upon the request or demand of any Governmental Authority or self-regulatory
authority having or purporting to have jurisdiction over such Person or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that the disclosing Person shall, unless prohibited
by any Requirement of Law, notify the Borrower of any disclosure pursuant to
this clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder or
under any other Loan Document or under any Interest Rate Protection Agreement or
the enforcement of rights hereunder or thereunder, (vii) in connection with
regulatory examinations and reviews conducted by the National Association of
Insurance Commissioners or any Governmental Authority having jurisdiction over
such Lender or its affiliates (to the extent applicable), (viii) in connection
with any litigation to which such Person (or, with respect to any Interest Rate
Protection Agreement, any affiliate of any Lender party thereto) may be a party,
subject to the proviso in clause (iv), or (ix) if, prior to such information
having been so provided or obtained, such information was already in the
Administrative Agent’s, an Other Representative’s or a Lender’s possession on a
nonconfidential basis without a duty of confidentiality to the Borrower being
violated, (x) with the consent of the Borrower, or (xi) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder; provided, however, that the Borrower shall
not be obligated to obtain a rating for this Agreement, the Facility hereunder
or any Loan incurred pursuant hereto.

11.19 Existing Credit Agreement Amended and Restated; Designation.

 

119



--------------------------------------------------------------------------------

(a) Amendment and Restatement. On the Effective Date, this Agreement shall amend
and restate the Existing Credit Agreement in its entirety but, for the avoidance
of doubt, this Agreement shall not constitute a novation of the parties’ rights
and obligations thereunder. On the Effective Date, the rights and obligations of
the parties hereto evidenced by the Existing Credit Agreement shall be evidenced
by this Agreement and the other Loan Documents, the Existing Term Loans shall
remain outstanding and shall be deemed to be Loans under this Agreement. All
loans, interest, fees and expenses owing or accruing under or in respect of the
Existing Credit Agreement through the Effective Date shall be calculated as of
the Effective Date (pro-rated in the case of any fractional periods if
applicable), and shall be paid on the Effective Date.

(b) Notwithstanding paragraph (a) above or any other term of any Loan Document,
the guarantee of the Obligations by IPC is, effective as of the Effective Date,
hereby released and discharged in full and of no further force and effect;
provided that the Administrative Agent, the Lead Arrangers and the Lenders shall
have received all fees and expenses required to be paid or delivered by IPC to
them on or prior to the Effective Date in the amounts previously agreed to in
writing by IPC, the Other Representatives and the Administrative Agent in
connection with this Agreement. It is the intent of the parties that neither
IPC, nor any Subsidiary thereof, other than Intermediate Holding and its
Subsidiaries, shall be obligated on, or otherwise be liable for, the
Obligations, or shall provide any Collateral to secure the Obligations.

(c) The Borrower hereby designates this Agreement and the term loan facility
evidenced hereby as a “Credit Facility” under, and as defined in, and for all
purposes of, the 2013 Senior Notes Indenture, the 2014 Senior Notes First
Supplemental Indenture and the 2016 Senior Notes Second Supplemental Indenture.

11.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and the Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and the Guarantors in accordance with the Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

11.21 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a

 

120



--------------------------------------------------------------------------------

manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent nor any Lender is under any obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent or such Lender pursuant to
procedures approved by it and provided further without limiting the foregoing,
upon the request of any party, any electronic signature shall be promptly
followed by such manually executed counterpart.

11.22 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow.]

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GRAPHIC PACKAGING INTERNATIONAL, LLC, as Borrower By:  

/s/ Stephen R. Scherger

  Name:   Stephen R. Scherger   Title:   Senior Vice President and Chief    
Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Mike Delaney

  Name: Mike Delaney   Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ Mike Delaney

  Name: Mike Delaney   Title:   Director



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title:   Director By:  

/s/ Ade Adedeji

  Name: Ade Adedeji   Title:   Vice President